Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 1 of 74 PageID #:
                                  15685




                Exhibit D
          Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 2 of 74 PageID #:
                                            15686
Date:   02/24/2020                                                                                                             Facility: DC
Time:     11:01 AM                                  Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
Message
FROM: 57005177 RANIERE, KEITH ALAN
TO: "Marianna
SUBJECT: 903-2
DATE: 09/03/2019 01:41 PM


Sent 1:39pm, Tuesday 9/3/19. I thought I might share the endings of the three articles I have written: a potential Op. Ed., about
the Sorority, and about the absurdity of some of the charges of my case.

I hope you enjoy! I suspect they are more powerful in context but here goes (I need to type these for, as you know, there is no
copy-paste functionality). Tell me if you like them once you read them...

Here are the ending paragraphs:
1. Op. Ed. (note: much is explained before this ending. It is nationalistic (mainly for USA) and quotes the end of our pledge of
allegiance all children recite each day.
As a metaphor, I find myself a non-violent soldier on a battlefield: my sole weapon is my character. I am not the lowest ranking
foot soldier, but certainly not a high-ranking officer. Our ranks represent our contribution to team humanity, and our earned right
to lead that team. The battle we are fighting is for virtuous justice, and our opponent: hate. In particular, this battle is waged over
the conduct of the Sovereign: Is it dedicated to truth (virtuous) or to winning (hateful)? Are the accused upheld (virtuous) or is
punishment and damage inflicted upon the accused, his or her loved ones, friends, associates businesses (hateful)? In short, is
our Sovereign virtuous or hateful? There is no gray area, in-between, or part-time!

Here I stand in the middle of this massive conflict which affects so many people and the very notion of freedom. Suddenly, I find
myself alone, in a fortuitous clearing, where I can potentially make a global difference. I don't know why I've been granted this
visibility or potential power, but here I am. Yes, I can, and should, potentially reverse my trial verdict, but just as importantly--
even more so--something good can be done!

As I am caught amidst a swirling miasma of prejudicial hate, much of which is flat-out untrue, but none of which related, or even
should relate, to the law of my case, will this hate win? Will the prejudice infect justice so the law is ignored and innocence not
upheld?

I need at least one experienced, vociferous, unrelenting justice advocate to join this effort, bring meaning and social value to
this dark time, and turn the monologue of hate about my case into a dialogue--a conversation--about truth. Although my
personal situation is wrongful and inhumane, it has even greater consequences for anyone who is affected by our justice
system--hopefully all people under the sun who have recited the pledge, "for liberty and justice for all"!

For me, as a chance, nationally visible figure, immersed in an amplified, hateful, injustice: I am innocent, but can I be free?

2. The sorority:
I believe the sorority is good--not just good and even noble, but great--and vitally important for women and humanity. It is tragic
the current organization has been stymied by a few envious men abusing position of power in government, media, and film;
some women who didn't live up to their sacred honor and vows; and people in general who just feel threatened by this idea. The
missing part of our society, found in a secret group of women like this, aches to be embraced; we should deeply mourn it's
possible loss. It is a living thing, a precious thing, and an essential thing to complete the human story: groups that are different
are not necessarily bad, and ways of journeying through our lives, only for the few, and too intense for the many, are
foundationally important for all of us. This sorority is such a thing: living, precious, intense, and some would say even sacred. If
the current group of committed women, for whatever reason, do not carry his considerable body of knowledge, practices, and
skills forward, some other group of brave courageous, women should--even must--somehow, somewhere. It's here, waiting for
the right women, right now. Who will carry forth this burning torch of light?

3. Some of my absurd charges:
The prosecution claims the "victims" cry they are "scared for their lives". As a non-violent, peace movement leader, with no
violence--not even yelling--reported in the sorority, the assertion, "I am scared for my life" is disingenuous at best: I, Keith
Raniere, would rather risk my life than threaten another's.

           EXHIBIT D-001
          Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 3 of 74 PageID #:
                                            15687
Date:   02/24/2020                                                                                                           Facility: DC
Time:     11:01 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Even starting before my kidnapping, this situation has been a purely political, envy-driven, money-powered lie to destroy a
community, and keep me either incarcerated for life or otherwise "disposed of". This lie is perpetrated by certain politicians,
prosecutors, lobbyist, agents, judges, and people of influence, who likely received great benefits of recognition, social capital,
favors, and maybe even money: it should all be closely examined.

An immediate family member of a powerful multi-billionaire, overtly against me, stated that this billionaire flew to New York, and
stayed for over a week to work with, and carefully influence, authorities. This billionaire has stated he will do anything in his
power to put me in jail for life--and money is not object. He also owns, and controls, one of the largest media conglomerates in
South America. He is considered ruthless, very powerful, and dangerous. It is no surprise my case is so publicized,
exaggerated, and untrue. It is also no surprise the men, dressed as Mexican Federal Officers, who kidnapped me were
complete strangers to the few bona fide Mexican officials I did see. One of them, who had worked at his post for more than 12
years, was scared and said repeatedly, "I've never seen these men before."

There are many arguments which could attempt to show I was given due process, and a fair trial. No matter how detailed,
definitive, incisive--or even persuasive--the argument, I know it is false, and absolutely wrongful. One might ask how I can be so
sure? The answer is simple: I was found guilty through this process, and a trial by jury, but...

I am innocent.




           EXHIBIT D-002
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 4 of 74 PageID #:
                                           15688
Date:   02/24/2020                                                                                                           Facility: DC

Time:     10:55 AM                                  Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
Message
Message
Message
FROM: 57005177 RANIERE, KEITH ALAN
TO: "Nicki Clyne"                  >
SUBJECT: Sorority (part 2)
DATE: 11/07/2019 07:25 PM


The meaningfulness of surety is difficult to assess because the collateral underlying it is relative: $10,000 is different for a
waitress than for a millionaire, nude pictures are different for a nun than for a porn star. The objective was as strong and
complete a pledge of surety as possible.

   Surety is always pledged and received with the intention it will never be forfeited, therefore it needs to be personally
meaningful, and needs to at all times, match or exceed the value of that which it collateralizes. Problems soon arose with
keeping pledged surety safe and current (If a woman pledges access to an account she later closes, that surety is no longer
current.) Additionally I, as the structural creator, wanted to be certain, as the sorority grew, there were not corruptions of the
power bestowed upon each master through these earnest, life-serious, vows. A series of eight endeavors and structures were
undertaken to provide healthy, safe, growth:

1.      The 8 founding sisters started to develop areas specialization: one specialization was ethics to ensure
morality,consistency, and safety;

2.      Circles were codified: groups of sisters, normally with the same master, working together and with each other.
Thisinspired camaraderie and also fostered a mutually helping environment;

3.      The beginnings of a grand master system wherein each sister had an additional higher, or non-lineage, grand master
as aresource and sounding board;

4.       Some of the lawyers within the sorority (and some not in the sorority) where consulted to formalize the
relationships,consequences, rights, and safeties;

5.      The group responsible for the safety, sufficiency, and integrity of pledged surety began creating methods for
securing,updating, maintaining, and standardizing it;

6.     One of the founding sisters was the first to formally try a "switch" of master and slave wherein the slave became
themaster and the master became the slave for a time. This gave a wonderful perceptual shift and an experiential sense of the
responsibilities, and difficulties, of each role. I suggested this should be a mainstay process throughout the organization;

7.     Two help lines were being developed: one through which a sister could personally raise issues to the ethics
committee,and the second an anonymous system for emergency abuses which could be used without fear of identification; and

8.      I had created a secret society of men which now would interface with the sorority. Initially, having male members within
thesorority was considered--everything from husbands to friends--it was ultimately thought best to keep men separate in
general. An ethics/resources committee was created consisting of three founding members of the partner men's group (the
group had already grown to 60 in number), and three founding members from the sorority, through which both organizations
could benefit from the insights of the other.

   Although I was, through life vows, "master" to the 8 founding sisters of the sorority, I did not want to lead, nor was I in, the
sorority. I did however lead the fraternity. As with SOP (The Society of Protectors--the non-secret men's group), in the fraternity
I had ultimate power, balanced by the other founding member's ability to, as a group, veto my orders. I also had the ultimate
veto power of any initiative the board created. Initially, in SOP, the high counsel (which I led) gave me ultimate, unchecked


            EXHIBIT D-003
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 5 of 74 PageID #:
                                           15689
Date:   02/24/2020                                                                                                          Facility: DC

Time:     10:55 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
power. I considered this for literally 24 hours, once it was given, and decided to set up the check and balance system because I
was concerned of my personal flaws, blindness, errors, and even the potential I might someday lose my faculties.

    Thus, I led the fraternity (the secret men's organization) with balanced power, and had final veto power over both it and the
sorority. Within the sorority, my influence was even further limited by my own beliefs: For example, one lineage head refused to
adopt some of the more edgy (but optional for each participant) BDSM-type practices desired by several of the other lineages. I
felt it was not my place to attempt to interfere, although I believed it was a vital option for all lineages.

    I did design a number of therapeutic procedures for the sorority-- things we called, "sourcings" in the companies I created-
that were feminine by construction and, I feel, some of the most extraordinary work I have done. There were also a number of
specialized, optional, sub-groups planned wherein women learned skills of interest within the sorority community and these
women would become resources for the rest of the sisterhood. Note: The primary witness in my sex trafficking charge initially
helped design her own personal vulnerability challenge. After this challenge, she aspired to be one of the heads of the
specialized group that provided sisters with both emotional and physical challenges. This included outward bound activities, any
of the alternative sexual activities, vulnerability challenges, and self-defense/fighting competence. Her personal challenge was
used against me as the centerpiece of the sex trafficking charge.

   The sorority was to be a "no holds barred" organization, going boldly where no other organization had yet gone--so women
could have access to many unique things without the structures or permissions of men. I certainly did not want to limit these
freedoms with any involvement I might have!

   While I was in Mexico, the hate and untruth towards myself and the sorority raged; I was further distanced and completely
apart from the functioning of this group. The day of my arrest had been scheduled to be a restarting; a more mature, wise,
reforming of the group. What happened with it after my arrest is uncertain as of this writing. I believe there are still a strong
number of women committed.

    I believe the sorority is good--not just good and even noble, but great--and vitally important for women and humanity. It is
tragic the current organization has been stymied by a few envious men abusing positions of power in government, media, and
film; some women who didn't live up to their sacred honor and vows; and people in general who just feel threatened by this
idea. The missing part of our society, found in a secret group of women like this, aches to be embraced; we should deeply
mourn it's possible loss. It is a living thing, a precious thing, and an essential thing to complete the human story: groups that are
different are not necessarily bad, and ways of journeying through our lives, only for the few, and too intense for the many, are
foundationally important for all of us. This sorority is such a thing: living, precious, intense, and some would say even sacred. If
the current group of committed women, for whatever reason, do not carry this considerable body of knowledge, practices, and
skills forward, some other group of brave, courageous, women should--even must--somehow, somewhere. It's here, waiting for
the right women, right now. Who will carry forth this burning torch of light?

Message
FROM: 57005177 RANIERE, KEITH ALAN
TO: "Nicki Clyne"                  >
SUBJECT: Sorority
DATE: 11/07/2019 07:25 PM


The sorority, also known as DOS or "The Vow", was still undergoing formation pains when it became the subject of world
discussion. The initial group of members were all life-committed (the highest level of commitment) although many lesser
commitment levels were planned. At the time it reached international prominence, and infamy, the average age of the sorority
sisters was just under 40 (I think the youngest was 24) and consisted of single women, married women, mothers, and even
grandmothers. Many were professional, even world influential: a daughter of a past head of a country, a leader of a key national
think tank, a daughter of a multi-billionaire and media mogul (this particular father is one of the key motivators behind the
actions against the sorority), the wife of the CEO of a major corporation, third generation royalty, call girls, lawyers, doctors,
research scientists, Emmy nominated performers, peace movement leaders, many nationalities and races (African, Mexican,
U.S. American, Chinese, Arabic, Canadian, European), many religions and beliefs (Christian, Jewish, Agnostic, Islamic,
Catholic, Spiritualist), and from 7 countries.

           EXHIBIT D-004
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 6 of 74 PageID #:
                                           15690
Date:   02/24/2020                                                                                                          Facility: DC

Time:     10:55 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
   Was it bad? No. It was great. Was it well defined? No. It was forming and changing daily. Were there problems? Yes, many.
But earnest people were creating solutions every day. Was it sinister? No. The intent was to help women and humanity through
a woman's organization unlike any that existed. Could there be an "old girl's" network as powerful as the "old boy's" network?
Could there be a woman's worldwide secret society, based on personal growth, with a no-glass-ceilings, no nets, no excuses,
environment wherein women are "women of their word"?

   The sorority was a group of women with a four-fold desire to: 1. Be part of a close, intimate, sisterhood, where it is safe and
supportive to have total disclosure (they were invited by a woman they respected, normally their best friend); 2. Be brave and
courageous, taking full risk to overcome limitations, with specific disciplines, practices, and skills, taking away excuses and the
cultural female "net" of social safety, in ways not available in the outside world; 3. Build power and influence for themselves;
and 4. Be part of completely trusted, secret network of women dedicated to obtaining power and influence to be used to forward
the compassionate feminine principle in society.

    Some of the sisters questioned if many women could really keep the faith, taking secrets to the grave no matter what, and
live up to these conditions and aspirations.

   The initial sisters of the sorority were set to be the most trusted of friends to the women already in the sisterhood. This was a
temporary recruitment allowance: select women were permitted to join directly as a life-committed member (a dramatic shortcut
compared to the future, multi-year process of trust-building, tests, and commitment needed to assure qualified "lifers"). In the
future, most of the women within the sorority would likely not want to be "lifers", but would find a lesser commitment level more
suitable for their lives. Analogous to the Church, not all members want to be clergy.

   The seminal notions of the sorority had been in my thoughts for decades. It is part of my life-work to create new social
structures and organs of society. Several persistent, independent, thought-clusters and questions informed the creation of the
sorority:

1.     What are the advantages and disadvantages of good intentioned, compared to bad intentioned, people? How can
theadvantages of being good be amplified so, combined with the inextricable disadvantages, a group can be stronger than the
damage of bad intentioned people? (Since a bad intentioned person is willing to do anything, he or she has more options.)

2.       What is the nature, and possible need for, secret societies in the pursuit of a better civilization? Many bad actions utilize
thetool of secrecy. How can this tool best be used for the good by having a secret group? Is it necessary, or does it give an
advantage, in our current world?

3.      Why were secret societies male oriented and the secret societies of the world almost completely of male membership?
Thisleaves a void in civilization. What good would it do to fill this void? What in the behavior of women caused this void? Could
women form a secret society without this behavioral weakness getting in the way? Would it be good to do so?

4.      Could one build a society based on self-determined penance and collateral, instead of based on outwardly
imposed,punishment and rules, backed by violence? Penance and collateral move a society away from violence used to
enforce rules, and towards conscience upholding ethics. Hopefully, by using practices of penance and collateral, one moves
from fear-based, external authority, to conscience-based, internal authority.

   Collateral is anything of value. In this case, it is pledged as surety by placement with the sorority for safe keeping, or bonded
through agreement allowing it to be possessed if necessary.

   Conscience-driven people see pledged surety as merely an effect upholding, valuing, and representing, their word. Such
people keep their word because it has an independent, internal value to them, from their own internal authority. The pledged
surety is a proud demonstration of that value (as the signers of the U.S. Declaration of Independence who proudly pledged
surety of their words with their lives, fortunes, and sacred honors). Conscience-driven women within the sorority world not fear
losing their pledged surety because they know they will keep their vow, and their pledged surety is a proud representation of
their vow's strength.

   Fear-driven people, not using their conscience, reluctantly keep their word because of the pledged surety. They make the
pledged surety the source, and their word an effect of it, believing they keep their word to avoid losing their pledged surety.

           EXHIBIT D-005
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 7 of 74 PageID #:
                                           15691
Date:   02/24/2020                                                                                                             Facility: DC

Time:     10:55 AM                                  Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
They value their word, in the moment, by what it can get them, and only keep it if they fear negative consequences enforced by
an external authority. Such people often break their word if they are assured, or perceive, there will not be negative
consequences. This gives them positive reinforcement for not seeing, or caring about, consequences, thereby inspiring a lack
of conscience and conscience building. People who indulge this pattern, break their word when convenient, do not develop a
deep conscience, and regard only obvious effects in their decisions.

    There were three, non-defendant, sorority sisters who testified for the prosecution at my trial. Each of them had broken vows
in multiple ways--one admitted to seemingly outright criminal behavior outside of the sorority--each admitted to fear-driven
behavior. Their motivation to cause a conviction was intensified by the promise of money. They are all represented by the same
civil(!) attorney who has stated he is putting together a class-action lawsuit: the heiress in this case is worth an estimated $200
million, and other defendants have considerable assets.

    What is the likely outcome when one of these apostate sorority sisters testifies directly protected by the prosecution
(including her identity), for the prosecution? Would she tell the truth if it went against the prosecution's narrative and eliminated
the chance of financial reward? Would she be charged with perjury if she lied to support the prosecution's story? (Answer: no.)
In such a situation, can the defense charge her with perjury? (Answer: no.) It seems like this prosecutorial witnesses is pretty
motivated and safe lying!

   Additionally, one of my partners, a founding sister, testified for the prosecution in order to reduce her sentence. This is sad
and a betrayal, but complicated: At her age, 40, not only is a prison sentence very scary, it might preclude her from having
children which she strongly desires. She also has a mother who is gravely ill, and she did not want to be incarcerated during her
mother's, potentially, final days. Her cooperation is compassionately understandable, but very bad morally: Even if she felt I was
guilty--and even bad--supporting a hate-type campaign in any way is wrongful. It is also a profound betrayal and breaking of
both her vows to the sorority and me.

   Note: I am unmarried and have a number of long-term, life-committed, relationships simultaneously. Their durations: 42
years, 30 years (deceased), 23 years (deceased), 22 years, and a number more of 15+ years. This generates a tremendous
number of questions, and a lot of hate, in this country.

    This is how the sorority "started": At one point, for deeply personal yet independent reasons, three of my long-term partners
decided to have a deeper, more total, commitment by making life-vows to me; one of them because of a personal crisis. They
wanted me to hold them to the highest of standards, "pull no punches", and tell them all of my preferences, so they could be as
intimate and close with me as possible. It is not my way to voice my preferences, or push for my wants, so I thought doing so
was an important practice for me. Additionally, they pledged collateral as surety to prove their earnestness, although I did not
hold it.

   The benefits of this commitment were palpable to them almost immediately, and two of these women felt a few of my other
partners should be added (and at least 2 women who were not my partners). Within a short time, there were a total of seven
women who took life-commitment vows to me; one of them had no sexual involvement with me and never did. She was the
person I chose to hold, and keep track of, everyone's pledged surety.

    After the first seven women had taken life-vows, although the one in crisis remained apart from the group, the remaining six
felt the vow and program would benefit some of their closest friends. At this point, the decision was made to create a sorority-
apart from my life-vows with them--yet built with the same principles and benefits. I was to "train" these founding women as
they, the leadership circle, were to "train" the rest of the organization. My longest-term partners did not fit the spirit of the group;
it did not apply to their personality types or their goals in life. So they were never invited into the sorority and never knew about
it. An additional one of my partners was added much later as a founder. She was good for the group (and the group for her) but
was not added initially because some of the other founding sisters simply did not trust her and felt unsafe with her.

   Ultimately, each of the eight founding women created a lineage. Over the coming months, as the group grew to over 150
women, many challenges were addressed and contemplated which helped form the organization. The first hurdle out of the
gate was how to determine an invited friend was truly worthy and committed to such a life-trust? This was a secret organization
that, for purposes of privacy and freedom, needed to remain secret. How would the group know they could trust a woman that
much?


            EXHIBIT D-006
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 8 of 74 PageID #:
                                           15692
Date:   02/24/2020                                                                                                           Facility: DC

Time:     10:55 AM                                  Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
   To start, there was a two-step initiation process: First, the candidate was told of a secret group. In order to find out about it
she needed to pledge surety to back-up her word, convince the group of her trustworthiness, and guarantee she would keep the
secret to the grave. This would give every member confidence intimate secrets would remain safe.

   A good percentage of "best friends" provided this to find out about the group. What each woman learned were the four basic
tenets of initiation verified in court: 1. The relationship was one of total, unqualified, obedience for life (this renders the forced
labor charge a virtual impossibility, especially if it's for such minor tasks as reading articles or getting coffee); 2. The
Master/Slave terminology would be used within the relationship to affirm this; 3. She would be required to be branded with an
undisclosed symbol; and 4. She would be required to wear a permanent piece of jewelry to visibly show this bond. At this point,
some women were interested, some not.

   The second stage, if the qualified applicant desired to go forward, involved pledging as much meaningful surety as possible
to affirm life-time loyalty and commitment. This surety was evaluated by the group, and the group decided if the applicant was
committed enough to uphold the obedience and fidelity for life. There is a joy in affirming one's word through pledging surety-
also a genuine desire to show one is serious and one's word is good (Remember the signers of the US Declaration of
Independence). With some applicants, this was evident. If this second collection of pledged surety was deemed sufficient, the
applicant was accepted, as a sister, into the group's life-time vow of obedience and loyalty.




            EXHIBIT D-007
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 9 of 74 PageID #:
                                           15693




                                     Sensitive But Unclassified
Message
FROM: 57005177 RANIERE, KEITH ALAN

                                             Message
TO: "Eduardo Asunsolo" <             >




          EXHIBIT D-008
         Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 10 of 74 PageID #:
                                           15694
Date:   02/24/2020                                                                                                        Facility: DC

Time:     10:09 AM                                Federal Bureau of Prisons
                                                          TRULINCS
SUBJECT: RE: Contest feedback
DATE: 01/07/2020 01:54 PM

Read 1:46pm, Tuesday 1/7/20. I would need to understand the parameters: costs, timing etc. We do not want so much filtering
that nobody signs up (and we need to get started right away). I would rather have 100,000 lookers than filter out all people
who will not guarantee to look at it 100 hours and end up with 2. So there is a balance. One way I was thinking of doing it is to
have them sign up by a certain date for segment 1 ($25,000 plus other prizes of Sex trafficking etc) then need to "give up" by a
certain date to get to segment 2 ($25,000 for the next charge plus even more prizes -- maybe being eligible to receive
$100$250 per provable malicious error within Eastern District press releases. Mine has at least one!). This way you can say
we had 100,000 try and admit failure. Not sure if we should do this approach or just let them sign up. What do you think? ----
Asunsolo, Eduardo on 1/7/2020 1:03 PM wrote:

>

Hey there.
Some people have have feedback that it might be good to have a PR firm linked to the contest. It can filter people who'd just
want attention and not to seriously analyze the case. And help in general with the contest. What do you think?




           EXHIBIT D-009
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 11 of 74 PageID #:
                                  15695




  RECORDING:             57005177_Mar_12_2020_12_36_38_PM

  DATE:                  March 12, 2020

  TIME:                  12:36:38 PM

  PARTICIPANTS:          Keith Raniere      [RANIERE]
                         Suneel Chakravorty [CHAKRAVORTY]




                                       1

  EXHIBIT D-010
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 12 of 74 PageID #:
                                  15696



  CHAKRAVORTY:     Hey, Keith.

  RANIERE:         Hey, what’s going on?

  CHAKRAVORTY:     Uh, good, you sound clear.

  RANIERE:         That’s good! Hey!

  CHAKRAVORTY:     [Laughs]

  RANIERE:         So, I tried calling a little earlier, two times,
                   you didn’t get it or…

  CHAKRAVORTY:     Yeah, uh, it, it rang once and then just
                   dropped.

  RANIERE:         Huh, interesting. So, anything new since I last
                   spoke to you?

  CHAKRAVORTY:     Uh, yeah. Uh, two things that are new. One is
                   that Eduardo’s been in touch with David Fritz…

  RANIERE:         Yeah.

  CHAKRAVORTY:     …and he is pretty direct, uh, pretty, uh, not
                   mean, but I think pretty strong with him, he was
                   like, “Look, you know, you’re going to help us
                   or not?“

  RANIERE:         Right.

  CHAKRAVORTY:     And then he gave us the truth of Jason Flom and,
                   and he’s been texting with David on, on… I think
                   he’s on a plane right now…

  RANIERE:         Yeah.



                                       2

  EXHIBIT D-011
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 13 of 74 PageID #:
                                  15697



  CHAKRAVORTY:     …uh, to get him to the point where he’ll set up
                   the call with Jason. He knows him enough that it
                   will be kind of a strong stance with him and,
                   and I think we can get on a call with Jason
                   with, uh…

  RANIERE:         With Nicki [Clyne]?

  CHAKRAVORTY:     With Nicki to talk to.

  RANIERE:         Suneel…

  CHAKRAVORTY:     I think Nicki will be the main person that would
                   be…

  RANIERE:         …you know who else might be interesting?

  CHAKRAVORTY:     Who?

  RANIERE:         Have Nicki and Michelle on.

  CHAKRAVORTY:     Aahhh!

  RANIERE:         Both of them…

  CHAKRAVORTY:     Yeah.

  RANIERE:         …both of them [U/I] are branded, they’re
                   different lines, one’s right next to… Michelle,
                   you know, side by side with [Nicole] or
                   whatever. Michelle is also very articulate.

  CHAKRAVORTY:     Yeah.

  RANIERE:         Ask Nicki. Let Nicki be the lead on how she
                   feels about that.



                                       3

  EXHIBIT D-012
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 14 of 74 PageID #:
                                  15698



  CHAKRAVORTY:     Yeah.

  RANIERE:         But having… two, two of the women, and I think…
                   I don’t know how many women actually did the
                   branding ceremony. Something like 15 to 20.

  CHAKRAVORTY:     Hmm.

  RANIERE:         You know, out of 150.

                   [Voices overlap]

  CHAKRAVORTY:     That’s not many at all.

  RANIERE:         No. [Laughs]. And, you know, most of them were
                   First, First Line people, but, so, yeah I have
                   to count them up, but it’s from… I, I imagine,
                   I’m… I think it’s like 20 total, maybe less.

  CHAKRAVORTY:     Hmm.

  RANIERE:         And I don’t know.

  CHAKRAVORTY:     [U/I].

  RANIERE:         Do I know? At this point I know all of them, I
                   think.

  CHAKRAVORTY:     Hmm.

  RANIERE:         So. So do you know of the top three things I
                   should talk about are?

  CHAKRAVORTY:     I do. I have the top three, uh, so the top three
                   I have, uh, from a bunch of people, are why, why
                   multiple partners?



                                       4

  EXHIBIT D-013
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 15 of 74 PageID #:
                                  15699



  RANIERE:         Why what?

  CHAKRAVORTY:     Why multiple partners with polyamory.

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     Um, the collateral and the brand and the
                   specific themes with that are, um, the, you
                   know, your partners were helpless victims, were
                   manipulated, people were forced or coerced to
                   have sex with you.

                   [Voices overlap]

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     And DOS, ESP, etc, was used to get women to have
                   sex with you? And, uh, I guess…

  RANIERE:         Wow.

  CHAKRAVORTY:     …uh, in general.        Sorry, I don’t…

  RANIERE:         Yeah, I know…

  CHAKRAVORTY:     …I’m just trying to tell you that. [Laughs]

  RANIERE:         Yeah, no, I’m just trying to figure out, so “the
                   room” doesn’t show up there.

  CHAKRAVORTY:     And only one person mentioned the room, but I
                   think it is important, I think just most people
                   that, that I’m in touch with, um, and I think
                   the sex stuff if more out for people, but I
                   think our community knows like, this is crazy
                   and they know the family, so I think that is
                   also…



                                       5

  EXHIBIT D-014
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 16 of 74 PageID #:
                                  15700



  RANIERE:         Is it what family?

  CHAKRAVORTY:     Uh, that people know the family, so the… uh, uh,
                   these people are, you know, community and then…



                   [Voices overlap]

  RANIERE:         Yeah, but I can, I can talk…

  CHAKRAVORTY:     Yeah.

  RANIERE:         ….about the… I can talk about like branding the
                   room, and my sex polyamory type thing.

  CHAKRAVORTY:     Yeah.

  RANIERE:         Something like that.

  CHAKRAVORTY:     Yeah, I think a lot of people intend, uh, think
                   it’s bad intended or whatever and they just
                   don’t understand, so, I think this would be
                   good.

  RANIERE:         Oh, okay, uh… yeah, let’s see, anything, uh,
                   yeah…

  CHAKRAVORTY:     [U/I] business, so…

  RANIERE:         …I, I won’t, I won’t talk about the, the Vow or
                   things like that… I think I’ll just talk about
                   those three. Uh…

  CHAKRAVORTY:     Okay.

  RANIERE:         Yeah. Like Farouk has a really intense emotional



                                       6

  EXHIBIT D-015
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 17 of 74 PageID #:
                                  15701


                   reaction to the Vow and all that type of thing.

                   [Laughter]

  CHAKRAVORTY:     Maybe he should take the Vow.         [Laughs]

  RANIERE:         No, but I do understand why.

  CHAKRAVORTY:     Oh, okay.

                   [Voices overlap]

  RANIERE:         Uh, I mean, there is, you know, there is a
                   vested reason why… a few, actually [U/I].

  CHAKRAVORTY:     Um, maybe, maybe because of Li… maybe because of
                   Lyvia.

  RANIERE:         Yeah… of course.

  CHAKRAVORTY:     Hmm, interesting.

  RANIERE:         So.

  CHAKRAVORTY:     [Laughs]

  RANIERE:         Why, why? Who, who? What… does that make sense?

                   [Voices overlap]

  CHAKRAVORTY:     You know what I mean, it, it makes, it makes
                   sense, but it also doesn’t make sense because…




                                       7

  EXHIBIT D-016
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 18 of 74 PageID #:
                                  15702



  RANIERE:         What doesn’t make sense?

  CHAKRAVORTY:     Uh, I mean, I, I don’t know if that would be… I
                   mean, I, I get why that would be upsetting,
                   given like [clears throat] like the macho
                   Mexican culture and stuff.

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     Uh, like, you know, I guess, uh, and Indian,
                   Indian culture is similar, but less like overt,
                   uh…

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     …uh, but I mean, that’s someone who knows you
                   for probably 15, 20 years and also, uh, ideally
                   knows the people involved in knows this is a
                   conscientious thing…

  RANIERE:         Yeah.

  CHAKRAVORTY:       … but I guess, intellect [U/I] is different.

  RANIERE:         Yeah, that’s true. And also, you know, different
                   people have different struggles. Ultimately some
                   people like to be able to do what… whatever they
                   like, or comfort or whatever, you know, so the
                   thought of that, an absolute vow is like…

  CHAKRAVORTY:     Very uncomfortable.

  RANIERE:         Yeah, so, all right, um, yeah, I think I’d talk
                   to about what… uh, branding, uh, my polyamory
                   and the room, so the branding, the room,
                   polyamory, something like that.

  CHAKRAVORTY:     Okay.


                                       8

  EXHIBIT D-017
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 19 of 74 PageID #:
                                  15703



  RANIERE:         Okay.

  CHAKRAVORTY:     I will give you the count then.

  RANIERE:         Okay.

  CHAKRAVORTY:     Three, two, one, go.

  RANIERE:         So I’m going to mention three subjects, three
                   quick things which I’ll obviously going into
                   more depth at a, a later point, but these are
                   three things that I think upset people a lot.
                   There is the branding, there is the room and
                   there is polyamory.

                   The first thing I’m going to talk about is the
                   branding, you know, it’s, it’s interesting, if
                   you follow the media, if you listen to a lot of
                   the media, from what I understand, and then I
                   understand this from lawyers and people like
                   that, that I am seen as having branded women
                   against their will and often they think of it as
                   like something with a coat hanger or a cattle
                   branding sort of a thing. Now, a little bit
                   before I get into what the truth of it is, you
                   know, when I went to college, there were a few
                   different fraternities that did branding and
                   they actually did them with like, you know,
                   metal things made out of hangers and stuff like
                   that and there is a, a major, uh, fraternity,
                   uh, the Omegas, and you’ll often see like an
                   Olympic athlete, you’ll see an Omega on the skin
                   or whatever, but, uh, very much, they do very
                   large brands of that symbol. Multiple places
                   sometimes you can look up that fraternity, uh,
                   it’s an African-American fraternity. It is
                   extremely influential, there are a lot of people
                   who are, you know, chancellors of colleges and,
                   uh, political people and things like that.

                   As a matter of fact, uh, we have one person that
                   is in the Nxivm/ESP community and he, uh, he was
                   actually the first African-American Supreme


                                       9

  EXHIBIT D-018
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 20 of 74 PageID #:
                                  15704


                   Court, State Supreme Court Justice of Arkansas
                   and he’s extremely influential and he, uh, you
                   know, works with Bill Clinton on the Clinton
                   campaign, all these different things and when it
                   was first brought to his attention that this
                   news and this stuff came out about this
                   branding, he said, “I’m branded,” you know,
                   because he’s in the Omega Fraternity.

                   So what is, what is the truth here? Yeah, women
                   were branded, there… when a woman gets into the
                   sorority and this was testified to in court, one
                   of the conditions they have to agree to, to get
                   into the sorority is they will have a brand on
                   their hip, it’s a small thing, um, and they
                   agree to that ahead of time and then ultimately
                   the brand, uh, they were going to put a tattoo
                   over it and things like that, etc. Out of 150
                   women or so in the sorority, I think there might
                   be more, I think there might have been more, I
                   estimate 20 of them, maybe, got the brand. Um,
                   the brand is something that the initial 8 women,
                   uh, decided they wanted and, uh, I think a guy
                   from, I won’t say what state to keep his
                   anonymity, came and did the branding with them
                   and taught them, uh, about it and how to do it
                   and things like that, and then there was a woman
                   in the sorority who is a doctor, who… it’s a, a
                   type of a light cauterizing pen, they use it in
                   surgeries, um, and she was experienced with that
                   and that’s what was used. So, and what was going
                   on? Women were branded, I did not have anything
                   to do with it. I didn’t brand them, I wasn’t
                   there. I wasn’t even there when my partners were
                   branded. There have been, uh, at least two men
                   involved in the branding. The, uh, man who
                   branded the first eight women gave them that
                   symbol, uh, and then another man, I think who
                   did a few other women to demonstrate how to do
                   it, uh, and then, uh, the rest were done by a
                   doctor with [chuckles] a surgical instrument.
                   It’s always been a surgical instrument, so there
                   are no hot irons, no coat hangers, no putting
                   them in a fireplace, getting, uh, you know,
                   white hot or anything like that. It’s done with
                   a doctor, with a surgical type of instrument.
                   Uh, a type of, uh, almost like a light pen type
                   of a thing, and it was agreed to ahead of time.


                                      10

  EXHIBIT D-019
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 21 of 74 PageID #:
                                  15705


                   They are not held down, it is not involuntary
                   and there is a small number of women in upstate
                   New York that did it.

                   Now, branding, if you were to go look on the
                   Internet relating to things like scarification
                   and stuff like that, is becoming the new tattoo
                   and there are a lot of people who do them. They
                   do them all over. They do them on their heads,
                   they do them on their bodies. There is a famous
                   guy who is a ballet dancer who did like tiger
                   brands across his body, uh, so this is becoming
                   a type of self-ornamentation. And I don’t know,
                   whether it’s a tattoo, or a brand or who knows
                   what different people do. Some people do it with
                   like cutting, doing stuff like that, uh, you
                   know, it’s up to a person what sort of
                   ornamentation they want to do in their body.
                   There are people who do piercing. You know,
                   there is some people who actually, they pierce
                   their ear. They go through, they pierce their
                   ear… they put a hole right through the thing,
                   you know, well, we know that commonly. So, this
                   sort of body, you know, ornamenting the body,
                   uh, designing the, the body, you know, using the
                   body as a manifold for different things in a
                   voluntary way, done with a doctor, with a safe
                   instrument, you know, that’s… it’s not, it’s a,
                   a far cry from, you know, my chasing after a
                   woman, pinning her down and branding her with
                   like some sort of, uh, I don’t know what. So, I
                   wanted to clear some of the factual information
                   and stuff that was brought out in court about
                   this branding thing. So, yeah, some people did,
                   uh, brand themselves, uh, and they have, uh,
                   it’s a small thing on their hip. Maybe, I don’t
                   know, uh, uh, two inches by two inches or an
                   inch by inch, I, I don’t even know exactly how
                   big it is.

                   Then there is the second issue, which is the
                   infamous room. Here is a woman that if, if you
                   listen to the news, a woman that was confined to
                   a room against her, her will, although she pled
                   and pled to get out and was in the room for 22
                   months. Well, a little bit of background with
                   respect to this woman, this woman was someone


                                      11

  EXHIBIT D-020
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 22 of 74 PageID #:
                                  15706


                   who within her family and within her community
                   in the past, from the time she was young, had
                   many, many problems that I won’t go into them
                   here, it’s maybe not even my place to talk about
                   them. There was a point in her life that she
                   turned 12 or 13, she had so many problems, she,
                   uh, uh, from what I understand, didn’t want to
                   go to school, didn’t want to relate with people,
                   and would lock herself in her room, apparently
                   sometimes for weeks at a time, I don’t know, but
                   what happened with this woman? The truth is she
                   was in a room in her parents’ house with her
                   family taking care of her, the room was
                   unlocked, she was able to leave anytime she
                   wanted.

                   If she wanted to leave and rejoin the community,
                   I think her visa had run out at that point. She
                   would have to either do go back to Mexico or she
                   had to explain to people how she was going to
                   stop from all the stealing and the other things
                   that she was doing. She also had to finish a
                   book report. She had a number of different book
                   reports she was supposed to do and she was seen
                   as being very prideful about it and no matter
                   what, she would do anything, you know, say
                   anything, but never just sit down and simply
                   finish the book report.

                   Uh, so, the initial hope was, she would go into
                   her room, the room would be unlocked, she gets
                   whatever sort of food she wanted, her family is
                   taking care of her, all this sort of a thing and
                   that she would really think about, “Okay, I’ve
                   done enough of this pattern, I’ve done enough of
                   the stealing, I’ve stolen from people, I’ve
                   stolen from NXIVM, I’ve stolen from the stores,
                   I’ve stolen sometimes, you know, $5,000 of cash,
                   things like that. Um, how am I going to stop,
                   how am I going to conduct myself and will I get
                   this one book report done that they’ve been
                   trying to have me do for a year, and I keep on
                   making excuses and doing all sorts of things?”

                   The hope was that she would be in there, a day,
                   a day, maybe a weekend and then produce the


                                      12

  EXHIBIT D-021
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 23 of 74 PageID #:
                                  15707


                   report, produce this plan. But it became a
                   battle of wills and she stayed in the room for
                   22 months. She was sneaking out at night doing
                   all sorts of things like that, you know, uh, she
                   ended up stealing computers and all sorts of
                   stuff, but this was this was someone who,
                   [laughs] threw like, what would be a massive
                   sort of a tantrum and it became a battle of
                   wills and finally she just decided, “Okay, I
                   want to leave,” and when she wanted to leave,
                   her father drove her to the border and arranged
                   for one of his employees to pick her up on the
                   other side of the border when she crossed and
                   that was it, so this is her family, this is her
                   dad, her dad was there doing this.

                   [Pause]

  CHAKRAVORTY:     Hello. [Clears throat]

  RANIERE:         It’s about to cut off. So, good bye.

                   [END OF CALL]




                                      13

  EXHIBIT D-022
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 24 of 74 PageID #:
                                  15708




  RECORDING:             57005177_Apr_06_2020_13_32_30_PM

  DATE:                  April 6, 2020

  TIME:                  13:32:30 PM

  PARTICIPANTS:          Keith Raniere      [RANIERE]
                         Suneel Chakravorty [CHAKRAVORTY]




                                       1

  EXHIBIT D-023
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 25 of 74 PageID #:
                                  15709



  CHAKRAVORTY:     Hey, Keith.

  RANIERE:         Hey, how is it going?

  CHAKRAVORTY:     It’s good, how are you?

  RANIERE:         Okay. Did I wake you? [Laughs]

  CHAKRAVORTY:     [Laughs] No, no.

  RANIERE:         So, uh, anything new on your side?

  CHAKRAVORTY:     Uh, yeah. So the judges, uh, we have, uh, more
                   calls this week. Uh, David Williams is helping
                   me figure out, um, you know, what kind of… uh,
                   what compensation options, like what’s the value
                   of ads on iHeart, maybe that would be attractive
                   to some of the judges.

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     The, the one thing with      judges that we’re kind
                   of a little bit hitting      up against the wall is
                   that a lot of them seem      to get the impression
                   that it’s like a lot of      time and effort, and you
                   know…

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     …it’s [U/I] how do we get them to see this is so
                   bogus and, so, uh, one thing we are going to try
                   is to have them take the challenge or look at
                   the challenge like not from the brief, but…

  RANIERE:         Okay.

  CHAKRAVORTY:     …as a participant, um…



                                       2

  EXHIBIT D-024
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 26 of 74 PageID #:
                                  15710



  RANIERE:         Or you can also have triage people. In other
                   words, you guys can look if you have a bunch of
                   applications, uh, if they can’t… if they don’t
                   meet certain basic standards, the judges don’t
                   have to read them.

  CHAKRAVORTY:     Got it.

  RANIERE:         And judges can set those standards, so that they
                   can say, “Well, that we set these standards,” if
                   you know, if, if you know, if there is no
                   intrastate commerce, period, gone, you know.

  CHAKRAVORTY:     Yeah.

  RANIERE:         So they’ll have people working for them to do
                   this.

  CHAKRAVORTY:     Understood. Um, cool. Uh, I also had on the
                   podcast that, uh, on monetization we’ve been
                   trying to get a hold of Fritz [ph] but he
                   responded once, but he thinks he can help, but
                   then he disappeared again, so we’ll have to hunt
                   him down and, and get… but, um, David says that
                   iHeart, um, that there is another show that it’s
                   like similarly a hated person, maybe, maybe not
                   as, as big as you…

  RANIERE:         Yeah.

  CHAKRAVORTY:     …but, uh, they, their ad networks weren’t
                   interested, so he ended up doing like, uh,
                   selling vitamins and monetizing that way, so
                   just the thought of that, maybe if we can
                   merchandise or something else as, as an option.

  RANIERE:         Uh-huh. Sell, sell T-shirts.

  CHAKRAVORTY:     [Laughs] Oh, yeah, or like, you know, make your



                                       3

  EXHIBIT D-025
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 27 of 74 PageID #:
                                  15711


                   own like brand, like a tattoo, you know.

  RANIERE:         Yeah, yeah.

  CHAKRAVORTY:     Something. [Laughs] Uh, and then, uh, I, I
                   remember that [U/I] a while ago, uh, you told me
                   some stuff about the hard drive location and I
                   took some notes.

  RANIERE:         Right.

                   [Voices overlap]

  CHAKRAVORTY:     So I talked to the, uh, there were like very
                   specific notes that you get… you know, told me a
                   while back, so…

  RANIERE:         Right, right, [U/I].

  CHAKRAVORTY:     Anything else that you want me to send there?

  RANIERE:         The pages and all that, yeah.

  CHAKRAVORTY:     Yeah.

  RANIERE:         Good, excellent. Uh, also I have, uh, you know,
                   I haven’t been able to speak to the attorneys at
                   all.

  CHAKRAVORTY:     Uh-huh.




                                       4

  EXHIBIT D-026
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 28 of 74 PageID #:
                                  15712



  RANIERE:         And then, you know, I mean, some of this stuff,
                   like, I, I would like… and I don’t know if you
                   can take permissions over the phone, but I would
                   like you guys to be able to get to my phone and
                   get data off of it. They have a mirror of the
                   phone, I believe, from uh, you know, a security
                   agency that did the custody, so, you should be
                   able to go on the phone and take off my WhatsApp
                   chats, my Telegram chats, things like that. Um,
                   so, I, I give you guys, you, you know, Nicki,
                   uh, permission to do that. And I want them to
                   enable you to do that because some of the things
                   on those chats show, you know, that I, I wasn’t
                   not using the phone, you know, and things along
                   those lines.

  CHAKRAVORTY:     Got it.

  RANIERE:         Um, also, I, I was trying to figure out for the,
                   uh, uh, the affidavit…

  CHAKRAVORTY:     Mhmm.

  RANIERE:         …if there is any problem, I want you and Nicki
                   also to be able to get like my visa records and
                   passport stuff.

  CHAKRAVORTY:     Got it.

  RANIERE:         Because that will go in one of the, the things,
                   and also the, uh, if Marc has a thing of the
                   prosecutorial abuse, a draft of it, I also give
                   my permission for you guys to see that.

  CHAKRAVORTY:     Got it.

  RANIERE:         Um, and also, you know, if they… if you could
                   get all the curriculum videos like the Jness
                   downloads and things like that where I do the
                   downloads, uh, you know, I know they, they’re
                   trying to work a thing with my medical


                                       5

  EXHIBIT D-027
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 29 of 74 PageID #:
                                  15713


                   condition.

                   I have this asthmatic cough, that I’ve never
                   talk to anyone per se about, because I, you
                   know, I didn’t want to treat it that way, but it
                   is a dangerous thing for me and I’m coughing all
                   over the place in these things. So you may, you
                   may want to [chuckles] make a cough compendium,
                   uh, and also if you could get the computer guy
                   to get a summary to me, and also, please, tell
                   Marc and Paul, it is vitally important as far as
                   I’m concerned to get a mirror, the, the mirrored
                   data from that drive. We have to get more
                   granular. This report isn’t granular enough.
                   There are so many things that can’t be seen, and
                   there are pictures on that, that backup that
                   were never… backed up. There’s pictures of like
                   a tree and things like that. I think that even
                   came off the phone, not necessarily the SD card.
                   Uh, it’s, this seems so outlandish, so tampered
                   with this disk, this, uh, drive, you know?

  CHAKRAVORTY:     Yeah, absolutely.

  RANIERE:         I would also like to know from Marc how, how
                   long until that new motion is ready to go, even
                   if he doesn’t file it, I want to know when it’s
                   ready. I would love to see it if I could and
                   then, of course, there’s the jurisdictional
                   motion and, uh, a, a motion for new evidence,
                   which I think this motion that he’s doing now
                   might open the door for that and I wanted to
                   know, because I don’t speak to him, so I’m
                   gonna, I guess I have to speak to him through
                   you.

  CHAKRAVORTY:     Okay. Is it okay if I, I just share this
                   recording with, with Paul, Marc and Teny?

  RANIERE:         Yeah, yeah.

  CHAKRAVORTY:     Okay.




                                       6

  EXHIBIT D-028
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 30 of 74 PageID #:
                                  15714



  RANIERE:         At least it’s part of it.

  CHAKRAVORTY:     Yeah.

  RANIERE:         With my, my permissions, my hearty permissions.

  CHAKRAVORTY:     Yeah, of course.

  RANIERE:         So, um, anything else needed, let’s say, for
                   podcast and stuff like that?

  CHAKRAVORTY:     Um, I, I don’t… uh, I don’t think so, for this,
                   uh, um, yes, actually there is, uh… I don’t
                   think we need it, but right now we’re, we’re
                   putting together the, the better, ideally better
                   first episode and, uh, there, we have it as you
                   with the social repugnance intro, where you say
                   “be prepared.”

  RANIERE:         Yeah.

  CHAKRAVORTY:     And then going and, and some scripts and then
                   going into your talking about the challenge and
                   then we’re trying to figure out a way to end it.
                   We have a couple of options, uh, the appeal to
                   reason, uh, also Lady Justice being blind. Uh,
                   we have a few things like that.

  RANIERE:         Yeah.

  CHAKRAVORTY:     I don’t know if there is another option, or way
                   that you want to end the first episode that, um,
                   could be interesting, but, uh, nothing else
                   comes to mind right now.

  RANIERE:         Uh, I’ll have to think about that. Maybe for
                   next time if I can call you.




                                       7

  EXHIBIT D-029
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 31 of 74 PageID #:
                                  15715



  CHAKRAVORTY:     Okay.

  RANIERE:         Um, yeah, you know, uh, uh, you… you… how many
                   of these 10 points do you have now documented
                   and done, you know, here’s the evidence?

  CHAKRAVORTY:     Uh, six out of ten that, the things are
                   collected. Today I’m going to put those together
                   so it’s documented and done.

  RANIERE:         Done, done… yeah.

  CHAKRAVORTY:     Yeah. Uh, and then you…

  RANIERE:         And where you have some, but not enou… not…

  CHAKRAVORTY:     So, for two of them is, uh, Marc’s motion.

  RANIERE:         His new motion or his old one?

  CHAKRAVORTY:     The new motion, like the wit… how witnesses were
                   handled and stuff like that.

  RANIERE:         Oh, I see, yeah.

  CHAKRAVORTY:     So that would us to eight and then, uh, the fear
                   for your life and uh, the flight risk… I’m
                   tracking down those documents and, and using
                   some videos from [U/I], uh, Diego and, uh, some
                   people coming up with videos of like the peace
                   movement, the peace statement, V-week and stuff
                   like that.

  RANIERE:         As far as… I’ve done, I’ve done that in Forums
                   too, you know. There are Forums, if they have
                   them by key words that can find stuff with non-
                   violence and…




                                       8

  EXHIBIT D-030
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 32 of 74 PageID #:
                                  15716



  CHAKRAVORTY:     Yeah.

  RANIERE:         So, yeah, it’s interesting, the whole fear for
                   my life is such a lie.

  CHAKRAVORTY:     It’s [U/I], it’s like the most absurd lie if
                   they actually knew you.

  RANIERE:         Uh, Sahajo actually has some experience with
                   that, Sahajo’s ex-boyfriend…

  CHAKRAVORTY:     Uh-huh.

  RANIERE:         …um, he said at one point, he said, uh, you
                   know, “I’m scared for my life,” and then he did
                   an arbitration with Nancy and that basically
                   turned out to be just nothing, he was just
                   saying that. [Laughs] You know, [U/I], you get
                   her testimonial that he did that. So, you know,
                   this whole drumming of “I’m scared for my life,
                   I’m scared for my life, I’m scared for my life”
                   is crazy.

  CHAKRAVORTY:     Okay, I’ll, I’ll follow up with her.

  RANIERE:         Yeah, at some point, I was thinking of
                   addressing also the Cami, uh, charges without
                   going too far, without splitting up her family,
                   without hurting appeal, without, because, you
                   know, no matter how I address it, it, uh… you
                   know,[chuckles]. It, it doesn’t… they… no one
                   will believe me, but that’s not the issue, the
                   issue is, it actually doesn’t matter as… uh, you
                   know, it’s just like if I were a murderer and
                   I’m being charged with arson, you can say “he’s
                   a murderer, he’s a murderer, he’s a murderer”
                   all you want and even prove that, but if I’m not
                   charged with it, it’s not relevant, you know.

  CHAKRAVORTY:     Yeah.



                                       9

  EXHIBIT D-031
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 33 of 74 PageID #:
                                  15717



  RANIERE:         And the prosecution loves this, and then in the
                   press release they try to say, you know, they
                   say somehow showed I had sex with her and I
                   didn’t, it’s just not, you know.

  CHAKRAVORTY:     Yeah.

  RANIERE:         So, but then, uh, you know, when it comes down
                   to the technical things, the absurdity of a
                   computer that isn’t yours, being backed-up on a
                   drive you could never access and that you
                   wouldn’t even known about, that wasn’t yours,
                   and that somehow gets possession. It’s crazy,
                   because to possess something, you have to be
                   able to control it, [U/I] access it, you have to
                   at least know where it is, you know.

  CHAKRAVORTY:     Uh, yeah, it’s insane. So, uh, do you, do you
                   have any sense of how much longer your modified
                   lockdown is going to be or...

  RANIERE:         Um, at least another, uh, eight days.

  CHAKRAVORTY:     Okay.

  RANIERE:         It’s a 14-day thing.

  CHAKRAVORTY:     Okay.

                   [Voices overlap]

  RANIERE:         So, yeah, did, did you get, did you get to speak
                   to the computer guy about those, uh, notes that
                   I’ve given you, anytime…

  CHAKRAVORTY:     Uh.

  RANIERE:         …did he have them when he wrote this report or…?


                                      10

  EXHIBIT D-032
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 34 of 74 PageID #:
                                  15718



  CHAKRAVORTY:     Uh, he didn’t have them, I, I forgot that I, I
                   had those notes, those specific ones…

  RANIERE:         Oh.

  CHAKRAVORTY:     …but I’m gonna, uh, but I’m gonna speak with him
                   today and, uh, and, uh, give, give those to him.

  RANIERE:         Yeah, okay, because hopefully he can look
                   through, because there is… uh, if I remember,
                   they are based on the report that I had written
                   on while I was in the middle of trial and I had
                   to, you know, I only had it for a few minutes
                   and the, uh, the judge didn’t want me, and uh,
                   nor did my team want me looking through the
                   voluminous report, so I, you know, sort of
                   thumbed through it quickly to try to grab some
                   things.

  CHAKRAVORTY:     Uh-hum. He said he had an..

  RANIERE:         What?

  CHAKRAVORTY:     …[U/I], no, he said he had an, an email that
                   Paul wrote, I think, maybe it’s like a written
                   version of those notes and not the originals, so
                   I’ll ask, uh, I’ll ask him.

  RANIERE:         Oh, okay.

  CHAKRAVORTY:     Yeah.

  RANIERE:         All right, yeah, the important things are, of
                   course, the rotated picture or pictures and the
                   things…

  CHAKRAVORTY:     Uh-huh.




                                      11

  EXHIBIT D-033
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 35 of 74 PageID #:
                                  15719



  RANIERE:         …that are in the wrong directories.

  CHAKRAVORTY:     Yeah… Got it.

  RANIERE:         So, and wrong directories. And also pictures
                   that shouldn’t even be anywhere, like pictures
                   of me in someone’s directory, pictures of a tree
                   or, you know… stuff like that.

  CHAKRAVORTY:     Uh-huh. Got it.

  RANIERE:         All right, uh, I can’t think of anything else at
                   the, the moment. Anything else on your… because
                   we only have a few minutes left.

  CHAKRAVORTY:     Um, it’s just the update on, on your health
                   stuff, uh, we’re looking into um, apparently a,
                   a doctor that you’ve seen, [U/I] 2003, uh, I
                   guess the, the term is called cardiomegaly, I
                   don’t know if that’s the term, but so Brandon
                   told me, so we’re trying to find those records.
                   Uh, no luck on, on, uh, anything to do with the
                   asthmatic stuff yet, but the pharma… you know,
                   but the pharmacy…

                   [Voices overlap]

  RANIERE:         [U/I] is all over pharmacies…

  CHAKRAVORTY:     Yeah.

  RANIERE:         [U/I] or Clifton Park, but it’s also possible
                   there is a place in Watervliet we got it, I
                   don’t know, but I think it was just Clifton Park
                   or Latham, probably Latham at that time period.

  CHAKRAVORTY:     So we called all the ones in Latham and Clifton
                   Park and, uh, CVS and Rite Aid don’t keep
                   records past two years, but CDPHP didn’t have


                                      12

  EXHIBIT D-034
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 36 of 74 PageID #:
                                  15720


                   it, so, um, maybe they don’t.

  RANIERE:         Is there another HMO besides CDPHP in the Albany
                   area?

  CHAKRAVORTY:     I’m not sure, but I’ll, I’ll ask them and find
                   out, I’ll speak with Brandon and Danielle.

  RANIERE:         Okay.

  CHAKRAVORTY:     [U/I].

  RANIERE:         All right, well, hopefully we figure it out at
                   some point. Ay.

  CHAKRAVORTY:     Uh.

  RANIERE:         …uh, you know, because I don’t carry my ailments
                   with me, as a suffering thing, now I get hurt
                   for it. [Laughs]

  CHAKRAVORTY:     [Laughs]

  RANIERE:         If I [U/I] I suffered all my life, it would have
                   been…

  CHAKRAVORTY:     It would have been different.

  RANIERE:         Yeah.

  CHAKRAVORTY:     I mean, I, I, I, I guess, well, [U/I].

  RANIERE:         Yeah.

  CHAKRAVORTY:     Uh, um…




                                      13

  EXHIBIT D-035
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 37 of 74 PageID #:
                                  15721



  RANIERE:         I wonder if my childhood physicians, probably
                   not alive or whatever, if they would have any… I
                   don’t think he diagnosed it as an asthmatic
                   cough back then, though.

  CHAKRAVORTY:     Huh.

  RANIERE:         But I definitely had a hard cough.

  CHAKRAVORTY:     Uh-hum.

  RANIERE:         He was, he was a guy in Rockland County named
                   Dr. Demarco.
                   D-e-m-a-r-c-o.

  CHAKRAVORTY:     Do you remember his first name… or not?

  RANIERE:         No.

  CHAKRAVORTY:     Okay.

  RANIERE:         But he was in Suffern, Suffern, New York.

  CHAKRAVORTY:     Okay.

  RANIERE:         So… all right, yeah, I don’t know, if they would
                   just have that I have this, these coughs and
                   these high fevers and sinus infections probably.

  CHAKRAVORTY:     Uh-huh. Okay, we’ll try to run down that lead as
                   well.

  RANIERE:         Yeah, and I think it was a Dr. Shore [ph] in
                   Brooklyn when I was a little, little kid, but
                   that was like, you know, 55 years ago or
                   something, so.




                                      14

  EXHIBIT D-036
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 38 of 74 PageID #:
                                  15722



  CHAKRAVORTY:     Uh-huh.

  RANIERE:         All right, well, we only have about 15 seconds
                   left, so say hello to everyone for me [chuckles]
                   I guess I’ll speak to you guys Wednesday or
                   something.

  CHAKRAVORTY:     Okay, be well, I will.

  RANIERE:         Yeah, yeah, and then try to move on these
                   things, if possible, I know it’s hard.

  CHAKRAVORTY:     Yeah, we will, we will, we’ll do our best.

  RANIERE:         Okay, all right.

                   [END OF CALL]




                                      15

  EXHIBIT D-037
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 39 of 74 PageID #:
                                  15723




  RECORDING:             57005177_Apr_08_2020_09_19_51_AM

  DATE:                  April 8, 2020

  TIME:                  09:19:51 AM

  PARTICIPANTS:          Keith Raniere      [RANIERE]
                         Suneel Chakravorty [CHAKRAVORTY]




                                       1

  EXHIBIT D-038
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 40 of 74 PageID #:
                                  15724



  RANIERE:         Hello.

  CHAKRAVORTY:     Hello.

  RANIERE:         Hey, what’s going on?

  CHAKRAVORTY:     Uh, uh, not, not much. Uh, how are you?

  RANIERE:         Uh, okay, there is a rumor this is going to go
                   on for another 14 days. From here.

  CHAKRAVORTY:     What? Okay. Damn!

  RANIERE:         So.

  CHAKRAVORTY:     Okay.

  RANIERE:         I’m not sure, but it sounds like it.

  CHAKRAVORTY:     Okay, that’s not, that’s not good.

  RANIERE:         No, it’s not. What’s, what’s new on your end?

  CHAKRAVORTY:     So new on our end here, uh, for the affidavit,
                   uh, I have a bunch of, uh, stuff from the
                   lawyers on different, uh, motions, so they can
                   compile that today.

                   [Voices overlap]

  RANIERE:         Hold on, hold on.

  CHAKRAVORTY:     Uh, getting…




                                       2

  EXHIBIT D-039
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 41 of 74 PageID #:
                                  15725



  RANIERE:         Okay, I’m sorry about that… Go on.

  CHAKRAVORTY:     Oh, okay, uh, as far as getting your cell phone,
                   uh, apparently that’s, that’s considered
                   contraband, um . . .

  RANIERE:         Yeah, I just read an email from Marc. I wasn’t
                   able to respond to any of them because since I
                   have to do this so quickly…

  CHAKRAVORTY:     Okay.

  RANIERE:         …uh, tell him I just… You can tell him I just
                   got his email this morning. I was not able to
                   respond, uh, but did read through them quickly.

                   Uh, I think the phone is still my property. That
                   was… I don’t think it was ever even subpoenaed.

  CHAKRAVORTY:     Oh, okay.

  RANIERE:         Um, so, you know and I… as, as far as pictures…
                   there is nothing there, I believe is considered…
                   I don’t know, I mean, I guess they can try to
                   say certain pictures were considered illegal or
                   something like that, but, um, you know, uh, uh,
                   see what, see what he can do because that phone
                   has not been subpoenaed.

  CHAKRAVORTY:     Okay, and I, I just need like screenshots of the
                   different messages during that specific date
                   range…

  RANIERE:         Right.

  CHAKRAVORTY:     …so.

  RANIERE:         Right.


                                       3

  EXHIBIT D-040
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 42 of 74 PageID #:
                                  15726



  RANIERE:         So, and it’s on WhatsApp and Telegram. There are
                   things…

  CHAKRAVORTY:     Yeah.

  RANIERE:         …with respect to Sylvie that could be like… um,
                   in something else, but, uh, the Telegram and the
                   WhatsApp are the big… WhatsApp in particular,
                   uh, but also Telegram. I think I…

  CHAKRAVORTY:     Okay.

  RANIERE:         …dealt with like Sean Bergeron in WhatsApp and a
                   few other people like that. Not a lot, but you
                   know.

  CHAKRAVORTY:     Got it.

  RANIERE:         It’s definitely I used it… so.

  CHAKRAVORTY:     Got it.

  RANIERE:         And the government knows it.

  CHAKRAVORTY:     Yeah, hmm, yeah, I guess, uh, the other
                   difficulty is just them getting to the hard
                   drive. Because [U/I] Marc is saying he may not
                   be able to because I, I guess the office is
                   closed or some… something like, so that, uh…

  RANIERE:         Push as hard as they can.

  CHAKRAVORTY:     [U/I]. Yeah.

  RANIERE:         You know what I mean?




                                       4

  EXHIBIT D-041
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 43 of 74 PageID #:
                                  15727



  CHAKRAVORTY:     Okay.

  RANIERE:         Keep on pushing.

  CHAKRAVORTY:     Yeah.

  RANIERE:         Don’t stop.

  CHAKRAVORTY:     I won’t, yeah, I, I’ll… okay.

  RANIERE:         Yeah. Sorry about that, but…

  CHAKRAVORTY:     Yeah. No, no, it’s necessary, and I, I
                   appreciate it. Uh…

  RANIERE:         Anything else from judges?

  CHAKRAVORTY:     Judges, we’re speaking to to, uh, Ashley
                   McMahan, she is a part of The Law Ladies today.

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     I, I think it’s the first call with her beyond,
                   uh, Marc’s like introductory [U/I] call.

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     So we’ll see how… where we’re at with that, um,
                   in a couple of hours.

  RANIERE:         Uh-huh. I, I also read from Marc that the, uh,
                   judge responded to the Motion 33, as, as we
                   expected, saying that “Well, I guess the
                   witnesses lied, the government, the government
                   didn’t know about it, and the evidence was so
                   overwhelming.”



                                       5

  EXHIBIT D-042
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 44 of 74 PageID #:
                                  15728



  CHAKRAVORTY:     Wow. Wow.

  RANIERE:         Yeah, what do you expect? This judge wants me
                   away forever. Either he’s been… he just wants it
                   from his opinion or has been told that, you
                   know, I, I lean towards he’s being corrupt, but
                   I don’t know.

  CHAKRAVORTY:     It looks that way.

  RANIERE:         Yeah.

  CHAKRAVORTY:     [U/I].

  RANIERE:         Yeah, I mean, it’s, it’s absurd, the major
                   witnesses all lied. [Laughs] And they, they
                   don’t prove any of the points of the basic
                   charges. Most, uh, uh, you know, not most of
                   them. [Laughs] And yet, you know.

  CHAKRAVORTY:     Yeah.

  RANIERE:         It’s, uh… How is Marc’s attitude? Do you think,
                   do you think he’s riled up to…?

                   [Voices overlap]

  CHAKRAVORTY:     I don’t think so. That’s not my impression. My
                   impression is, uh, more, more of the same, like
                   intellectually upset, but, you know, more
                   committed to working within the system and
                   accepting this is how it is and…

  RANIERE:         How?

  CHAKRAVORTY:     [U/I]. That’s my feeling, I don’t… it’s not
                   based on a lot of data. It’s just our
                   interactions, and how, how he speaks, how we
                   speak, um, he doesn’t seem amped up to really

                                       6

  EXHIBIT D-043
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 45 of 74 PageID #:
                                  15729


                   push. But I mean, I could be wrong.

  RANIERE:         Well, maybe he needs to hear that every once in
                   a while, so you know, you sound just so mild-
                   mannered and uh, you know, that seems, you seem
                   intellectually upset, but really not emotionally
                   behind this. Like a beaten puppy.

  CHAKRAVORTY:     You know, it, it, it seems like that, and uh, I
                   think Nicki spoke with him last weekend and
                   conveyed that, and I think he got upset, so
                   I’ve, I’ve been trying to like not…

  RANIERE:         No.

  CHAKRAVORTY:     …push too many buttons, but…

  RANIERE:         No.

  CHAKRAVORTY:     …uh, maybe [U/I].

  RANIERE:         Maybe she is the one that has to deliver that.
                   You you are the good cop. She’s the bad cop, I
                   don’t know.

  CHAKRAVORTY:     [Laughs] I, I don’t, I don’t even think I’m seen
                   as the good cop, I’m just the okay cop, but…

  RANIERE:         Yeah.

  CHAKRAVORTY:     …but uh, I hope we’ll balance it between us and
                   keep on pushing as much as we can.

  RANIERE:         Okay.

  CHAKRAVORTY:     Um, as, as far as the other stuff, um, the
                   podcast, we’re moving forward with. It’s taking
                   a little longer than I thought, but I think
                   we’ll end up with something good within a few

                                       7

  EXHIBIT D-044
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 46 of 74 PageID #:
                                  15730


                   days with the teaser, and then hopefully over
                   the weekend, for the first, first episode…

  RANIERE:         Uh-huh.

  CHAKRAVORTY:     …and I guess iHeart to get, get like, uh, first
                   [U/I] to help us with monetization. He has
                   ideas, he’s working over some of the
                   correspondence, which you’ve done so far.

  RANIERE:         Yeah.

  CHAKRAVORTY:     I think, I think there is more, um, stuff
                   missing there.

  RANIERE:         Uh, Fritz has actually been spoken with?

  CHAKRAVORTY:     He’s been spoken with, texted with, [U/I] emails
                   yesterday. [U/I], now it’s like, uh, the danger
                   zone of the follow-up, so I will, will keep on
                   him for that.

  RANIERE:         The danger zone of what?

  CHAKRAVORTY:     Of the follow-up. [U/I].

  RANIERE:         Oh, yeah, yeah, yeah. [Laughs] Yeah, by the way,
                   be sure to send everyone my regards because I, I
                   have such limited communication.

  CHAKRAVORTY:     Yeah, I, I do and I, I will. I will.

  RANIERE:         Yeah, I was, I was contemplating doing for a
                   podcast, something on the Cami thing, but I have
                   to tread because of appeal, because of love,
                   because of prejudice and because of her family.
                   So…




                                       8

  EXHIBIT D-045
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 47 of 74 PageID #:
                                  15731



  CHAKRAVORTY:     Yeah.

  RANIERE:         I don’t know, at, at, at some point I think I
                   will. I might, you know.

  CHAKRAVORTY:     Okay.

  RANIERE:         But, you know, the, the thing is, and one of the
                   things I mentioned is anything I say about my
                   innocence won’t be believed.

  CHAKRAVORTY:     Right.

  RANIERE:         So I may as well not try to protest, because
                   then it sounds like, “Oh, he’s protesting too
                   much,” or you know, then they’ll try to
                   criticize it, they are going to criticize what I
                   say anyway, but at least try to separate the
                   prejudice away from the, the law, you know.

  CHAKRAVORTY:     Yeah, I know, that, that’s the key point that
                   people don’t get. Even like lawyers don’t get.

                   [Voices overlap]

  RANIERE:         Yeah, it’s, it’s, it’s amazing and like for
                   example, this judge saying the evidence is
                   overwhelming. I mean, first of all I know the
                   truth, so I know the evidence isn’t overwhelming
                   because it’s untrue. But second of all I, I know
                   what I’ve seen of the law and we… even with my…
                   if you will, esteemed team has said and the
                   evidence isn’t overwhelming at all. It, it’s
                   just not. It’s massively prejudicial.

  CHAKRAVORTY:     It’s non, it’s non-existent.

  RANIERE:         What?



                                       9

  EXHIBIT D-046
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 48 of 74 PageID #:
                                  15732



  CHAKRAVORTY:     Yeah. It’s non-existent.

  RANIERE:         So, yeah, it’s, it’s crazy. Yeah, I feel like…

  CHAKRAVORTY:     Yeah.

  RANIERE:         …I’m definitely in an upside-down world.

  CHAKRAVORTY:     You are in a, a, a Kafka “The Trial” or
                   something. [Laughs]

  RANIERE:         Yeah, could you find out from Marc when he’s
                   anticipating filing this next motion too, this
                   broader one?

  CHAKRAVORTY:     Yes, I will. I, I’ll talk to him today on that.

  RANIERE:         And also the jurisdic… the two other motions I
                   would… you know, the narrow jurisdictional
                   motion. Um, and the wisdom of filing that, which
                   I believe there’s not much downside. And then
                   the broader issue of, um, does this new motion
                   he’s going to file, open the door for the new
                   evidence motion?

  CHAKRAVORTY:     Okay, I’ll, I’ll ask him those questions today.

  RANIERE:         Yeah, all three of those things.

  CHAKRAVORTY:     Oh, uh, okay, yes, yes there were three.
                   [Chuckles]

  RANIERE:         Yeah, so, I, um, yeah, I don’t know what to say,
                   you know, it just feels like no matter what we
                   say, ha, he, he will defend… I mean that the
                   prosecution didn’t know about it is an
                   absurdity.




                                      10

  EXHIBIT D-047
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 49 of 74 PageID #:
                                  15733



  CHAKRAVORTY:     Yeah, I think that’s why the affidavit is really
                   important for this. I wanted to ask you like on
                   a timing stuff, like what should we be thinking
                   timing-wise because some of these things are
                   uncertain.

  RANIERE:         Well, first of all, we get this all done, we get
                   this ready to go. Okay, so it’s ready to go out
                   the door, including the podcast, including the
                   affidavit, including the challenge, you know…

  CHAKRAVORTY:     Okay.

  RANIERE:         …and then we decide to strategically release
                   them depending on how the media and all is. We
                   do also want to get some media signatures on the
                   petition.

  CHAKRAVORTY:     Yeah.

  RANIERE:         Because first, first we get the affidavit, [U/I]
                   the petition and then we go…

                   [Voices overlap]

  CHAKRAVORTY:     Yeah.

  RANIERE:         …with the follow up.

  CHAKRAVORTY:     Understood.

  RANIERE:         So, Okay, uh, I’m… trying to think if there is
                   anything else right now. What else do you know?

  CHAKRAVORTY:     Uh, I think that, that was it from, that was it
                   from, from my end. Uh, I guess there was one,
                   one thought just, uh, on how we can communicate
                   better, like that the challenge is just [U/I]


                                      11

  EXHIBIT D-048
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 50 of 74 PageID #:
                                  15734


                   the prosecution case [U/I].

  RANIERE:         The challenge is what? I can’t hear you, I think
                   you’re walking.

  CHAKRAVORTY:     Oh, no, I, I, I, uh…

  RANIERE:         You’re what?

  CHAKRAVORTY:     …I [U/I] a little bit. Oh, no, I was just saying
                   that with, with judges, one, one thing that
                   they, uh, uh, seem not to get is that this is
                   just checking the prosecutor’s homework, like
                   they can’t wrap their mind around it yet, so I
                   don’t know if you have [U/I] metaphor or any way
                   that we can [U/I] better, [U/I] think about it.
                   Uh, we [U/I] definitely, that’s, that’s the
                   [U/I] for them to grasp.

  RANIERE:         Okay. I’m having a lot of trouble hearing you
                   because there seems to be a, a lot of
                   interference and it almost sounds like you’re
                   either walking or there is wind or something, I
                   don’t know.

  CHAKRAVORTY:     There was a little wind because I just got out
                   of the car, but now, is it better?

  RANIERE:         Oh, yeah, much.

  CHAKRAVORTY:     Okay, sorry.

  RANIERE:         It’s like everything is clear. So what’s the
                   thing they, they can’t get? That they’re
                   checking the prosecutor’s homework, so to speak?

  CHAKRAVORTY:     Yeah, they think, is that like, like that
                   concept is, is a very narrow challenge, but they
                   think they have this big really hard thing
                   that’s going to take a lot of time, and that


                                      12

  EXHIBIT D-049
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 51 of 74 PageID #:
                                  15735


                   thing is just checking the argument itself,
                   [U/I]

  RANIERE:         Or maybe…

  CHAKRAVORTY:     …it’s been done and…

  RANIERE:         …well maybe asking them that. So, you know, here
                   is the, here is the problem that you, you may be
                   able to help with. Some people are potential
                   judges, even lawyers of esteem, you know, see,
                   this is a massive problem when it’s actually
                   checking the prosecution’s homework. I like that
                   phrase very much… you know?

  CHAKRAVORTY:     Okay.

  RANIERE:         And really, it’s much more narrow than that
                   because this is so absurd. You know this is,
                   this is like checking a, you know, a murder case
                   that doesn’t have a body, doesn’t have a weapon,
                   you know, and they established the motive that’s
                   shown to be false.

  CHAKRAVORTY:     Got it, okay… Okay, we, we will, uh, try that
                   today.

  RANIERE:         And there, there is certain things… What?

  CHAKRAVORTY:     I said, we’ll, we’ll try that today with, with
                   Ashley, potentially.

  RANIERE:         Yeah, yeah, good, because, uh, yeah, I’d like to
                   get some of these people ready and, and they
                   should know that they’ll have help too. So in
                   other words, if there is the… the more mundane
                   eliminations that can be done, which… of people
                   that actually, uh, feel they’ve solved it, which
                   it’s hard to imagine they would. Um, if, you
                   know, they’re going to have very few that, uh,



                                      13

  EXHIBIT D-050
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 52 of 74 PageID #:
                                  15736


                   actually come up to them.

  CHAKRAVORTY:     Yep.

  RANIERE:         You know, some… you’ll even have some people
                   say, “Well, it’s interesting because she’s, uh,
                   she travelled from Brooklyn to Albany.” Well,
                   that’s not true. I mean, it’s, it’s… that’s
                   true, but that doesn’t make it interstate.

  CHAKRAVORTY:     Right, yeah. [Chuckles] We’re on the same page.

  RANIERE:         You know, or, uh, it’s interstate because when
                   she was young, she lived in Arizona. That
                   doesn’t make it interstate either, you know.

  CHAKRAVORTY:     Yeah.

  RANIERE:         So, yeah, it is, it is disturbing about the
                   Motion 33, even though it’s exactly what we
                   expected… to see, to see such a big splat-out is
                   crazy.

  CHAKRAVORTY:     Exactly. I didn’t know that, that things were
                   like this in actuality, you know, because it’s
                   like a movie, but it’s, way worse, because it
                   was real.

  RANIERE:         Yeah.

  CHAKRAVORTY:     Uh…

  RANIERE:         Yeah, and I’m, and I’m looking, you know, I’ll
                   be in here for the rest of my life if we don’t
                   do something. Or… and the rest of my life might
                   not be that long considering the way things are
                   in here, you know. Once I get to a, a
                   destination point, because I’ll go to a pen.




                                      14

  EXHIBIT D-051
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 53 of 74 PageID #:
                                  15737



  CHAKRAVORTY:     Huh.

  RANIERE:         So.

  CHAKRAVORTY:     Yeah.

  RANIERE:         So we gotta get… we, what we have to do also is
                   get scrutiny on this judge, get some pundit who
                   is willing to speak out about what this judge is
                   saying, which is crazy, and the judge needs to
                   know he’s being watched…

  CHAKRAVORTY:     Yeah.

  RANIERE:         …by someone who is wise.

  CHAKRAVORTY:     Yeah.

  RANIERE:         So. Now we gotta figure out the next step with
                   Dershowitz.

  CHAKRAVORTY:     Yes, okay.

  RANIERE:         All right, but we have left, we have five
                   seconds, so, I guess I will, uh, speak to you
                   Friday.

  CHAKRAVORTY:     Okay.

  RANIERE:         Okay, bye.




                                      15

  EXHIBIT D-052
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 54 of 74 PageID #:
                                  15738




  RECORDING:                   57005177_Apr_24_2020_13_28_02_PM

  DATE:                        April 24, 2020

  TIME:                        1:28 P.M.

  PARTICIPANTS:                Keith Raniere                [RANIERE]
                               Suneel Chakravorty           [CHAKRAVORTY]




                                       1

  EXHIBIT D-053
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 55 of 74 PageID #:
                                  15739



  CHAKRAVORTY:     Hey Keith


  RANIERE:         Hey, that’s the third call.


  CHAKRAVORTY:     Oh, this is the third one? The first one I got
                   but I was on another call and I tried to switch
                   to you, and by the time I switched you were
                   gone.

  RANIERE:         Ah. Yeah, no it rolls over to answering and then
                   there’s a pattern like that. I sort of think it
                   blocks you from picking up.

  CHAKRAVORTY:     Oh. Sorry about that.

   RANIERE:        So, how are things?

   CHAKRAVORTY:    Things are… uh, things are good, I think. Um, on
                   the podcast, there we have a teaser out to one,
                   one person that David was going to get feedback
                   on today. The producer?

   RANIERE:        Yeah.

  CHAKRAVORTY:     And then if that’s good, [U/I] send to iHeart
                   and start that process.

  RANIERE:         I, I have a terrible thing about the teaser.

  CHAKRAVORTY:     O.K.

  RANIERE:         I might have a better way even to do it.

  CHAKRAVORTY:     [Laughs] O.K.

  RANIERE:         Here’s what I imagined. And a lot of my ideas
                   are either ridiculous, over the top, not usable.


                                       2

  EXHIBIT D-054
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 56 of 74 PageID #:
                                  15740


                   So, you’d run the idea by before, but it would
                   be pretty easy to produce. Pretty much the same
                   way. You know how you start with… you know, uh,
                   the stuff you had said at one point. You guys
                   were going to start with like newscasts and
                   stuff? Are you still doing that sort of a
                   collage of like newscast stuff?

  CHAKRAVORTY:     Yeah, we have some clips of that. Yeah.

  RANIERE:         O.K. So if you have that sort of a thing and
                   either right after that or maybe having the
                   woman’s voice in there, then have another
                   collage of news-seeming type things. But now
                   it’s all the things, like, um, you might have me
                   saying “This is untrue and a fabrication.” And
                   then it says, “The media has gone crazy” and
                   then someone else says “Over 10 million dollars
                   has been placed to, against him. The judge says
                   all of the witnesses have lied. Because of all
                   these different, uh, things about what happened.
                   You know in the middle of key witness testimony,
                   she was just dismissed. You know, all different
                   newscasters saying like the crazy stuff,
                   including some of the crazy conditions that I
                   lived in here.

  CHAKRAVORTY:     Hmm.

  RANIERE:         So, it sounds like something awful from a third
                   world country which is exactly what it’s like,
                   and then, you know, maybe it even stops with the
                   like sound of a gavel, or something like that.
                   And then I say, I’ve been convicted of crimes I
                   didn’t commit and I’m innocent. You know,
                   something like that.

  CHAKRAVORTY:     That’s awesome. The second collage, do those
                   exist or those are ones you create?

  RANIERE:         No, I think you’d have to create them, but use
                   factual things. Including, for example, the
                   judge in his, uh, response to Marc’s last motion


                                       3

  EXHIBIT D-055
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 57 of 74 PageID #:
                                  15741


                   said the witness has lied.

  CHAKRAVORTY:     Wow.

  RANIERE:         So, what does that mean. The judge did say that
                   all the major witnesses in Mr. Raniere’s case
                   lied.

  CHAKRAVORTY:     Wow. I love it. I think it’s also…we just need
                   to see some voiceover people do [U/I] that kind
                   of stuff. I think it’s perfect.

  RANIERE:         Yeah. Well, ask David. You know, you guys have a
                   better feel, so you bring about all this
                   controversy about me, then you bring up what
                   happened. Including, you know, here it is,
                   there’s no power and no heat. Right? And it’s
                   actually. I’m in the cell that the wind hits
                   directly. There’s the heavy winds. Wind chill
                   factor of 40 below zero. The two coldest times,
                   the polar vortex or whatever. The two coldest
                   days. We had no power and no heat. Uh, you know
                   water was freezing in my room and in the
                   toilets. You know.

  CHAKRAVORTY:     Hmm.

  RANIERE:         There’s the, but even comments like that. And
                   one comment would be, and I think it should be
                   some of the controversial stuff you know.
                   Richard Donoghue, head of the Eastern District
                   of New York, lied to the press today saying
                   there were forced abortions.

  CHAKRAVORTY:     Wow.

  RANIERE:         Right?

  CHAKRAVORTY:     Yeah.




                                       4

  EXHIBIT D-056
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 58 of 74 PageID #:
                                  15742



  RANIERE:         And another voice says, uh, the prosecution
                   tampered with evidence. Take some of the stuff
                   off the affidavit.

  CHAKRAVORTY:     Wow. O.K. I will convey, I will convey that… I
                   was thinking about….

  RANIERE:         So that’s, uh, that’s just one of my crazy
                   thoughts.

  CHAKRAVORTY:     It’s definitely, it’s definitely crazy, in a
                   good way. So, I’ll ask for the… see I know, I
                   know David doesn’t like the, the things that are
                   like more “woe is me,” like you’re badly
                   treated, but people should care but apparently
                   people, you know… but I think everything else.

  RANIERE:         Well, it’s not, it’s not “woe is me”, it’s just
                   the craziness of even what happened.
                   Unfortunately, well fortunately David wasn’t
                   here. But, uh, no, I mean, uh, people could know
                   that within the prison of the United States, you
                   know, this sort of thing could happen. It
                   doesn’t mean you have to put those in. But the
                   purpose of those things is not “woe is me”. The
                   purpose of those things is to illustrate
                   conditions that people wouldn’t believe. That
                   are…

  CHAKRAVORTY:     Right.

  RANIERE:         And you can tell him that. That are… and you can
                   tell him this. That are as fantastical as the
                   story against me. And I use that word
                   fantastical. You know what I mean? It’s much
                   harder to deflate a story with the banal, boring
                   truth. But if you take the crazy aspects of the
                   truth. People wanna… “Oh, my God that’s even
                   crazier, you mean all that stuff is not true?.”
                    “This is what’s true! Oh, my God”. You know
                   what I mean?




                                       5

  EXHIBIT D-057
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 59 of 74 PageID #:
                                  15743



  CHAKRAVORTY:     Yeah. Yeah.

  RANIERE:         So, creating that effect might help. Maybe not.

  CHAKRAVORTY:     O.K.    Cool.

  RANIERE:         So, uh, I had another potential podcast thing I
                   tried to [U/I]. Do you have anything on your
                   side?

  CHAKRAVORTY:     Um, on the podcast? Uh, not, uh, no.

  RANIERE:         Judges? Anything?

  CHAKRAVORTY:     Oh, uh, judges, we’re speaking with Ashley today
                   at 5:00, Marty [U/I], who was a formerly
                   wrongfully-convicted lawyer tomorrow, ah, [U/I]
                   just responded to me by email that she has some
                   personal and professional tragedies right now
                   and she’ll write soon more….so I’ll….

  RANIERE:         She what?     What did she say? Some personal
                   tragic…

  CHAKRAVORTY:     She’s been dealing with that and sorry for not
                   responding and she’ll write soon, she’ll write
                   more soon. And then, we’ll see. After that.

  RANIERE:         Alright, alright, so it sounds like she’s still
                   open.

  CHAKRAVORTY:     Sounds like she’s still open and she said that
                   she would need income, though, so we can maybe
                   figure that out with her.

  RANIERE:         Ah, O.K. Alright.




                                       6

  EXHIBIT D-058
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 60 of 74 PageID #:
                                  15744



  CHAKRAVORTY:     And we’re going to try to meet with Nicole
                   sooner than, what we initially scheduled for a
                   follow up.

  RANIERE:         Good.

  CHAKRAVORTY:     So that’s all… that’s all I’m…

  RANIERE:         Well, we got, we have to have an urgency

  CHAKRAVORTY:     Yes, absolutely.

  RANIERE:         So.   Alright, um, should I do a little podcast?

  CHAKRAVORTY:     Absolutely. I’ll give you the countdown. 3-2-1.
                   Go.

  RANIERE:         This next part talks about fear and the “like
                   me” disease. There’s a system that’s currently
                   in and actually compromises…comprises most of
                   our justice system. And that is the system of
                   judges, prosecutors and defense attorneys. Often
                   we’ve seen on T.V., you know, two attorneys are
                   going at it in court, you know, one against the
                   other, and then, afterwards, they go out and,
                   you know, play tennis or have, you know, 18
                   rounds of golf or whatever it is together, 18
                   holes, and, uh, you know, they’re friends. And
                   that is actually a wonderful demonstration that
                   in a game, in a contest, you can be really
                   opponents, going after each other the best you
                   can within that contest and yet still be
                   friends. And this is very, very important.

                   But that can be perverted, that can be abused.
                   When you’re playing a game with someone, or in
                   some sort of professional contest, and the
                   person does something that is immoral. The
                   person does something that demonstrates not
                   their character within the game as being
                   aggressive or strategic or whatever but


                                       7

  EXHIBIT D-059
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 61 of 74 PageID #:
                                  15745


                   literally their morality about the game. For
                   example, if you’re playing some sort of a game,
                   say you’re having a chess match with someone and
                   you see that they cheat and there’s actually a
                   lot on the line. Maybe even, you either put up
                   money, or there’s, I don’t know, it’s a big
                   tournament and this person has illustrated to
                   you that they’re willing to sacrifice the honor
                   of the game, just to win. That, by moral
                   necessity, should change the way you treat them
                   in the outside world. So, if there are two
                   attorneys in a court of law and one attorney
                   does something that is immoral that doesn’t mean
                   that outside of the court of law they’re
                   automatically friends and it’s as if nothing had
                   happened.

                   Because if you’re in a contest with someone and
                   you’re both acting morally and you’re both
                   uphold…, and you’re both upholding principles,
                   that upholds the humanity and the connection
                   between you. I mean, for example if I have, you
                   know, an opponent that’s doing incredible things
                   and really decimating me, you know, and
                   strategically maybe duping me and doing all
                   these things, but it’s all within the way the
                   game works, all within the rules, then I admire
                   them more. And afterwards, it’s fantastic, I’ll
                   just be in awe of them. But by the same thing,
                   the same token, if that opponent is doing things
                   that are immoral, that are just really base,
                   then after the game I…I don’t really want to
                   associate with them anymore.

                   But in the system of defense attorneys,
                   prosecutors and judges, you know they go to
                   conferences together. They often have parties
                   together, Christmas parties together and things
                   like that. And there is a “like me” disease. And
                   it’s interesting with, between prosecutors and
                   defense attorneys, often defense attorneys were
                   prosecutors and they have a type of horse-
                   trading that goes on. In other words, if the
                   defense attorney, if they have a client that’s
                   guilty and going to plea, they help that client,
                   they make the whole thing go easier that makes
                   the prosecution like them more, so that when


                                       8

  EXHIBIT D-060
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 62 of 74 PageID #:
                                  15746


                   they need another favor down the road, they can
                   get that favor. This is because they start
                   trading favors, and when you listen to them
                   speak, when you listen… even defense attorneys
                   speak, sometimes your mouth just drops open.
                   When you start looking at, they’re talking about
                   favors, they’re talking about horse trading,
                   they’re talking about having the prosecution
                   like them, or upsetting the prosecution or
                   things like that and the truth of the matter is
                   the prosecution should not have emotions about
                   the case. And there should be no fear of
                   upsetting the prosecution.

                   Likewise, with the judge. Unfortunately, in our
                   society now, judges, judges are seldom
                   criticized, you seldom see them criticized in
                   the media, people seldom talk about their errors
                   and things like that. They are held in a
                   position that is above even the President’s type
                   of power. It has very little check and balance,
                   except for the appeals process. But it’s
                   interesting. There’s a person, Preet Bharara,
                   who was head of the Southern District at one
                   point. He even said that there are corrupt
                   judges. Some judges are corrupt. And some of the
                   consultants we have had, had, said things along
                   the lines that, it doesn’t matter, we don’t have
                   to be able get to any judge.

                   The thing that people do that is dishonest is
                   they get the case in front of a judge that they
                   have positioned within each of the circuits. So,
                   there are some judges that are corrupt, within
                   the circuits, including in the appeals courts,
                   and they just make sure that cases go in front
                   of those judges. Those judges that are moveable
                   or those judges that are even in some cases
                   buyable and things like that and judges are
                   never questioned.

                   Now if a judge is, I mean, if you look the way a
                   judge is elected you know they’re elected, they
                   look at their backgrounds and things like that
                   but there’s not rigorous psychological testing
                   done, moral testing, things along those lines.


                                       9

  EXHIBIT D-061
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 63 of 74 PageID #:
                                  15747


                   And especially… let’s suppose you have a judge
                   who’s a very nice person, but very immature.
                   When that judge gets on the bench 20 years
                   later, they could become a little tyrant. And
                   some judges are. My judge in particular shows a
                   lot of emotion on the stand. And some people
                   might say, “well, I don’t know. That’s maybe
                   good.” But think about it. A judge should be
                   completely stoic. If there’s a piece of evidence
                   that comes up, and the judge, like in my case,
                   with my judge shows the disgust, it almost looks
                   like the judge is about to retch, what does that
                   say to the jury? And that’s not in the
                   transcript, that’s not anything that anyone
                   measures at this point.

                   It should be that every single court case is
                   videoed, it doesn’t cost a lot right now and
                   judges need to be evaluated. Because a judge is
                   put in their seat, and it’s a lifetime
                   appointment, and they can really go astray. And
                   some judges really have. So, we need to question
                   judges and we need to stop the social nature
                   between prosecutors, defense attorneys and
                   judges and turn that into more of a moral
                   interaction.

  CHAKRAVORTY:     Hello?

  RANIERE:         Hello? So, I was a little bit on a soapbox
                   there, but then I realized we were running out
                   of time.

                   So, we have less than a minute. So I hope…I
                   could go on about that subject; that’s the
                   social club of defense attorneys, prosecutors
                   and judges.

                   I might have called them prostitutes by accident
                   [Laughs]. Prostitutes! Well, yes, they are.
                   So. Thirty seconds. Anything else?

                   Did you get… did you get through to Marc?


                                      10

  EXHIBIT D-062
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 64 of 74 PageID #:
                                  15748



  CHAKRAVORTY:     Uh, nothing… yes. So I got through to Marc. He’s
                   going to send me a motion he said today. He
                   asked about the sentencing memo. I told him your
                   [U/I] situation…

  RANIERE:         Right. We have 10 seconds. You may want to
                   somehow become his client, so you’ll have
                   attorney client privilege. But I mentioned that
                   in an email to him just a few minutes ago.

  CHAKRAVORTY:     Roger that.

  RANIERE:         Alright.    Goodbye.

                   [END OF CALL]




                                      11

  EXHIBIT D-063
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 65 of 74 PageID #:
                                  15749




  RECORDING:                   57005177_Apr_27_2020_10_07_26_AM

  DATE:                        April 27, 2020

  TIME:                        10:07:26 A.M.

  PARTICIPANTS:                Keith Raniere [RANIERE]
                               Suneel Chakravorty [CHAKRAVORTY]




                                       1

  EXHIBIT D-064
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 66 of 74 PageID #:
                                  15750



  CHAKRAVORTY:     Hey, Keith.

  RANIERE:         Hey, what’s going on?

  CHAKRAVORTY:     Uh, uh not much. Just, uh, getting started with
                   a few things. How are you?

  RANIERE:         Well, O.K. Not much? What do you mean “not
                   much”?

  CHAKRAVORTY:     Oh, I mean, I don’t know, I just, uh, maybe it’s
                   like a bad phrase. I was, I was writing a little
                   bit of code actually.

  RANIERE:         Oh, O.K. That’s for your business. Yes?

  CHAKRAVORTY:     That’s just for my business. Pay, pay some of
                   the rent. I guess that’s what I meant by not
                   much. Yes on the [U/I]

                   [Voices overlap]

  RANIERE:         What does your business do exactly?

  CHAKRAVORTY:     Um, right now I’m just doing some consulting.
                   So I’m consulting on some data science projects,
                   and getting a better, uh, R & B or like
                   prototyping for, uh, for some software products.
                   Like, uh….

  RANIERE:         Do you do mainly software consultant type stuff,
                   or is it more generally mathematical type
                   consulting? [U/I]

  CHAKRAVORTY:     70/30. It’s 70 software, 30 math and stuff.

  RANIERE:         Uh, huh. O.K. Do you do operations research type



                                       2

  EXHIBIT D-065
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 67 of 74 PageID #:
                                  15751


                   stuff and things?

  CHAKRAVORTY:     Um, no, it’s, it’s mainly like product
                   development, so, uh, I’ll… like in this case I’m
                   looking at some data sets, doing, uh, building
                   some predictive models and seeing if it hits the
                   you know enough accuracy and then, if it does,
                   productionize it and put it up in the cloud.

  RANIERE:         I see. I had an idea. You know, there’s the
                   trailer. Does the trailer… ‘cause, I haven’t
                   heard this. Does it have the challenge in it?

  CHAKRAVORTY:     [Clears throat] Currently it does not. I, um…

  RANIERE:         I, I think there should have a separate trailer
                   for the challenge. And you know, instead of,
                   uhm, you know, maybe have a collage of, what you
                   might call testimonials. But they’re more
                   reactions to the data. Finding out about what
                   people will find out about when they do the
                   challenge. You know, “when I did the challenge
                   and then when I saw the additional data”, blah,
                   blah, blah, blah. “I read…”, “I couldn’t
                   believe…”, “I was totally sure”, you know, “if
                   this is true, this is unbelievable.” You know,
                   you know, just, a whole bunch of things like
                   that.

  CHAKRAVORTY:     Yeah, O.K. that’s cool. Yeah, definitely.

  RANIERE:         Can you really resist knowing? You know, that
                   sort of a thing?

  CHAKRAVORTY:     Yeah, cool.

  RANIERE:         Forbidden knowledge. You know?

  CHAKRAVORTY:     Yeah, I… that’s awesome. Um, cool and it sort of
                   parallels the current [U/I] too in some ways.
                   Like what you think but like what it really is.


                                       3

  EXHIBIT D-066
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 68 of 74 PageID #:
                                  15752


                   Cause it’s like, you know…

  RANIERE:         Oh, it’s. O.K. Yeah, yeah, because those are the
                   things that draw people, the difference like
                   that. Oh my God, they show some sort of late
                   night commercial or something. You know, just a
                   bunch of people going, “Oh. Oh, my goodness I
                   can’t believe…. “No, you’re kidding”. You know,
                   come and see what they’re all talking about. So
                   they [U/I] and if it’s, you know, it’s an
                   infomercial for a tricycle, or something.

  CHAKRAVORTY:     Yes. Are you’re thinking of this as an audio
                   trailer or potentially a video trailer?

  RANIERE:         Oh, I don’t know. I mean you guys decide I think
                   it has to be done quickly, so I have no idea.

  CHAKRAVORTY:     O.K.   O.K. Got it.

  RANIERE:         So what else? Other news on judges, things like
                   that.

  CHAKRAVORTY:     Yes, I can give you…I got a rundown ready for
                   you. So, judges, um, no word from Sima yet. I
                   emailed her on Friday. I’ll call up again today.
                   Um, Ashley, uh, Marc E. is calling over today.
                   She hadn’t responded. She had like a family
                   sickness so she might just be out for that.
                   This weekend she was. Um, we have a call with
                   Lisa who’s an attorney this afternoon at 3:00.
                   And Mary hasn’t responded to any of the last
                   couple of attempts so I’m going to speak with
                   Marc and see what we can try or what, what an
                   option is, but, uhm, and then Nicole she was
                   going to read through that stuff yesterday so
                   today Marc going to touch base and schedule,
                   uhm, a follow up, sooner than Thursday ideally.

  RANIERE:         I wonder if Mary’s somehow not getting the
                   communication or something. ‘Cause I mean, you
                   would think she’d at least say, stop calling me.



                                       4

  EXHIBIT D-067
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 69 of 74 PageID #:
                                  15753



  CHAKRAVORTY:     Yeah, hmm. You know, we could call or try from a
                   different email or something. Yeah.

  RANIERE:         Or say, you know what, please, just tell us to
                   stop. I, I have a joke about attorney classes
                   that they have to take and excel at. And the
                   number one. One is the response class. They have
                   to learn to not respond. So like you have a
                   class of students and the teacher asks a simple
                   question. Someone raises their hand and they
                   immediately are punished and disciplined. No,
                   you can’t respond. The very final exam is, you
                   know, the whole side of the classroom is blown
                   out with a bomb and they just have to be just
                   like something happened. So what it is… Yes,
                   unresponsiveness.

  CHAKRAVORTY:     It is impressive, I haven’t encountered that in
                   the software world at all. People are you the
                   opposite, they response like within minutes.
                   That’s the way it is.

  RANIERE:         What’s it?     What? Who responds within minutes?

  CHAKRAVORTY:     Like in the tech startup world people respond
                   very quickly. You know, I found it to be the
                   opposite of, like, the lawyer situation.

  RANIERE:         In which world? I’m not hearing.

  CHAKRAVORTY:     Oh, sorry in the tech startup world.

  RANIERE:         Oh, yeah, yeah, yeah. And then there’s another
                   one about derrière osculation.

  CHAKRAVORTY:     Derrière osculation?

  RANIERE:         Derrière osculation. Butt-kissing.




                                       5

  EXHIBIT D-068
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 70 of 74 PageID #:
                                  15754



  CHAKRAVORTY:     [Laughs]. Yeah, I was. I got the derrière.

  RANIERE:         So, yeah, uh, osculation is the general term for
                   kissing.

  CHAKRAVORTY:     Oh, O.K.

  RANIERE:         You walk into that class and it has one of these
                   CPR type dummies except it’s just that part.
                   And it’s like someone with a clipboard there and
                   they’re doing like, you know, uh, some sort of
                   skills evaluation test. You know things like
                   that. And then there’s another one, they are…
                   there’s a whole bunch of little chicks in a box
                   and they all have to watch the chicks and then
                   eventually each of them get a chick of their own
                   that they have to study and you know, do a
                   complete chick study. And be like the chick and
                   understand the chick. You know?

  CHAKRAVORTY:     [Laughs]

  RANIERE:         Study of being a chicken. And then there’s
                   another one where there’s a limbo pole and
                   they’re doing what looks like limbo, and it’s
                   groveling.

  CHAKRAVORTY:     I was thinking finalist or something. But yeah,

  RANIERE:         Yeah, so.    So, the legal studies.

  CHAKRAVORTY:     Uh, huh.    Got it.

  RANIERE:         So, um, yeah, I was also going to do a
                   continuation of the last one, with the
                   prosecutors, judge, uh, defense attorney system.
                   I’m going to talk more about the judge. Cause I
                   think…you know, I think part of the, the thing
                   when someone gets into… takes the challenge and
                   then gets into our world where they get the


                                       6

  EXHIBIT D-069
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 71 of 74 PageID #:
                                  15755


                   additional data that was never allowed in court,
                   goes through the judge’s decisions and they can
                   vote on them. You know what I mean? So in other
                   words they can read the data, the decision.
                   Maybe even some of the basis, like when it’s a
                   hearsay thing or something, what the hearsay
                   rules are so they can actually, um, learn about
                   that and then, you know, take… look at the
                   decision and say, was this a good decision or a
                   bad decision. Do they think the judge, you know,
                   a good judge, a bad judge, a corrupt judge. You
                   know what I mean? So.

  CHAKRAVORTY:     You want to do the countdown? Sorry.

  RANIERE:         What? Do the countdown whenever.

  CHAKRAVORTY:     3-2-1 go.

  RANIERE:         In our society judges are held out in a very
                   special way. As they should be. I believe it was
                   around the turn of the century judges were
                   actually exempt from taxation, because it was
                   believed if they were part of the taxation
                   system it would impart a type of bias to them.
                   In a sense judges have to be impervious to
                   politics, to all sorts of different things so
                   that they can stay in a very stoic and pristine
                   state to be able to execute justice and be the
                   voice of the law.

                   But sadly it is impossible to have that sort of
                   a pristine state, especially in the age of
                   global media, social media, the politics that go
                   on and the intense nature of what some of the
                   decisions mean. Some of these decisions
                   literally weigh on world businesses and do all
                   sorts of things. If you look at the Arthur
                   Anderson business that is 85,000 people that
                   were, essentially, displaced because of legal
                   things, because of criminal things that just
                   weren’t true.




                                       7

  EXHIBIT D-070
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 72 of 74 PageID #:
                                  15756




                   So there needs to be an evaluation of judges.
                   Judges tend not to be evaluated in media, and
                   it’s interesting even apparently in social
                   situations, you know, when people are speaking
                   to a judge, there’s all these different
                   concerns. As there should be. You know, you
                   don’t want to influence a judge, you don’t to be
                   seen as trying to influence a judge, even
                   accidently.

                   Uh, in some ways maybe judges shouldn’t be in
                   social circumstances like that. Should a judge
                   be able to socialize? Should a judge have these
                   things? Well, if you want a human judge, there
                   needs to be a way to allow, not only judges to
                   do these things, but to evaluate the judge.
                   There needs to be a judgement of the judges,
                   beyond the appeal court.

                   One of the things that can happen, what I
                   learned from my trial. If I were a judge now I
                   could go and sway a verdict. If I were corrupt
                   or if I were biased from the beginning, I could
                   sway in the jury selection, because I would
                   knock out certain jury members. I would also
                   sway, throughout the whole thing, my reaction to
                   the evidence, my reaction to the different, the
                   prosecutors, my reaction to the defense attorney
                   my reaction to even the defendant. By making
                   that evidence I impart a bias upon the jury and
                   in my particular case, my judge is a very…
                   people call him a mercurial judge, he switches,
                   he has these emotional reactions, rolling his
                   eyes which affect the jury. And, yes, a judge
                   can affect the jury. Somedays there may be an AI
                   that either aids with the judge or replaces the
                   judge that really helps with these things. But
                   the scariest thing that was every told to me and
                   has been told to me and has been told to me
                   several times over the past 20 years is, not
                   only the fate of what will happen to me and the
                   fate was always they will create public outrage
                   in the media and it will be untrue but it


                                       8

  EXHIBIT D-071
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 73 of 74 PageID #:
                                  15757


                   doesn’t matter, that public outrage will cause
                   political pressure which will cause pressure on
                   the justice system. They will indict you, they
                   will convict you, they will put you in prison
                   for life and in prison it’s possible you will
                   reach, have a very bad demise. And it’s pretty
                   awful some of the things that were told to me.

                   And some of the things that happened that showed
                   that to be true and showed that we don’t have
                   what we think of as a justice system. There’s a
                   whole… a lot of people do have a certain degree
                   of justice in the justice system. But there is a
                   channel where the whole justice system can be
                   circumvented, perverted and used. And it appears
                   that is true. You know, what I was told is that
                   these people who are the political pushers of
                   judges and media, they don’t need to be able to
                   influence a particular judge. All they have to
                   do is influence the judge assigned to the case.
                   So if they have a certain number of judges that
                   are under their control in the Second Circuit,
                   all they have to do is make sure that your case
                   gets in front of one of those judges. And when
                   those judges make bad decisions all they have to
                   do is make sure that your case gets in front of
                   the appropriate appeal board. And they don’t
                   have to affect all of the judges. At all. And
                   that’s one of the difficult things. So, if I
                   were the sort of a judge who made all of these
                   faces and I had all sorts of reactions, and I
                   influenced the decision, if you looked at my
                   transcript it would look completely legitimate
                   from an appeals perspective. It would look very
                   legitimate because you wouldn’t see the
                   intonations. You wouldn’t see the faces and
                   things like that, that I..I did.

  CHAKRAVORTY:     Hello?

  RANIERE:         Hey, so we only have a few seconds or a half of
                   minute so I stopped. Alright, anything else
                   that’s important? I’ll probably call on
                   Wednesday from what it seems like. Monday,
                   Wednesday, Friday.



                                       9

  EXHIBIT D-072
Case 1:18-cr-00204-NGG-VMS Document 914-3 Filed 08/27/20 Page 74 of 74 PageID #:
                                  15758



  CHAKRAVORTY:     Sounds good, I’ll follow up with the trailer and
                   then he’s trying to sort through legal logistics
                   and what we can post in the challenge, what
                   transcripts.

                   [END OF CALL]




                                      10

  EXHIBIT D-073
